 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3
     Voice & Fax: (888) 822-4340
 4   Email: Lew@Landaunet.com

 5   Attorney for Platinum Loan Servicing, Inc.
 6
                               UNITED STATES BANKRUPTCY COURT
 7
                               NORTHERN DISTRICT OF CALIFORNIA
 8
                                           SAN JOSE DIVISION
 9

10
     In re                                              Case No.: 20-50628 SLJ 11
11
     FRE 355 Investment Group, LLC,                     Cases Jointly Administered
12
                                                        Chapter 11
13                           Debtor.
                                                        Case No.: 20-50631 SLJ 11
14
                                                        R.S. No.: LRL-001
15
     In re                                              REQUEST FOR JUDICIAL NOTICE IN
16                                                      SUPPORT OF MOTION FOR RELIEF
     Mora House, LLC,                                   FROM STAY
17
                             Debtor.
18
                                                        Date: August 11, 2020
19                                                      Time: 11:00 a.m.
                                                        Place: Courtroom 9 (Telephonic)
20                                                      US Bankruptcy Court; Judge Johnson
                                                        280 South First Street
21                                                      San Jose, California 95113
22
             Platinum Loan Servicing, Inc. (“PLS”) as servicing agent for the beneficiaries of the
23
     mortgages on the real property owned by FRE 355 dba FRE 355 Investment Group, LLC (“FRE
24
     355”) and Mora House, LLC (“Mora House”) (FRE 355 and Mora House are collectively referred
25
     to as “Debtors”), herein requests that the Court take judicial notice pursuant to Federal Rules of
26
     Evidence 201 of the following Court file documents in support of PLS’s concurrently filed motion
27
     for relief from stay.
28

Case: 20-50628      Doc# 75-4     Filed: 07/28/20     Entered: 07/28/20 16:42:14        Page 1 of
                                              92
 1          Copies of the following documents are attached hereto as exhibits as follows:

 2   Exhibit 1:    Voluntary Petition (first 2 pages) for each Debtors’ case [ECF # 1];

 3   Exhibit 2:    Disclosure Statement for Debtors’ Plan of Reorganization (July 10, 2020)

 4                 [ECF # 65];

 5   Exhibit 3:    Debtors’ Plan of Reorganization (July 10, 2020) [ECF # 64];

 6   Exhibit 4:    June 2020 Chapter 11 Monthly Operating Report - FRE 355 [ECF # 67] and

 7                 Mora House [ECF # 33] (without exhibits thereto).

 8   Exhibit 5:    Blanchard proof of claim # 3 in Mora House (without exhibits thereto).

 9   Exhibit 6:    County of Santa Clara tax claim # 1 in FRE 355 (without exhibits thereto).

10   Exhibit 7:    County of Santa Clara tax claim # 2 in Mora House (without exhibits thereto).

11   Dated: July 28, 2020                                       Lewis R. Landau
                                                                Attorney-at-Law
12

13
                                                                By:/s/ Lewis R. Landau
14                                                              Lewis R. Landau
                                                                Attorneys for Movant
15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 20-50628    Doc# 75-4      Filed: 07/28/20 Entered: 07/28/20 16:42:14          Page 2 of
                                             92-2-
                             EXHIBIT 1

Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page003
                                                                                 3 of
                                         92
Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page004
                                                                                 4 of
                                         92
Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page005
                                                                                 5 of
                                         92
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Mora House, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  10700 Mora Drive                                                P. O. Box 3156
                                  Los Altos, CA 94024                                             Los Altos, CA 94024
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Santa Clara                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case:
              Case:20-50628
Official Form 201
                    20-50631 Doc#
                             Doc#   75-4
                                     1 Filed:  Filed:  07/28/20Entered:
                                                     04/14/20            Entered:    07/28/20
                                                                                  04/14/20
                              Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                              16:42:14Page
                                                                                           16:28:37        1 006
                                                                                                        Page  68
                                                                                                             of of
                                                                                                                                                     page 1
                                                               92
Debtor    Mora House, LLC                                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                     Relationship
                                                 District                                 When                              Case number, if known

              Case:
              Case:20-50628
Official Form 201
                    20-50631 Doc#
                             Doc#   75-4
                                     1 Filed:  Filed:  07/28/20Entered:
                                                     04/14/20            Entered:    07/28/20
                                                                                  04/14/20
                              Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                              16:42:14Page
                                                                                           16:28:37        2 007
                                                                                                        Page  78
                                                                                                             of of
                                                                                                                                                          page 2
                                                               92
                             EXHIBIT 2

Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page008
                                                                                 8 of
                                         92
 1   Michael W. Malter, Esq. ID #96533
     Robert G. Harris, Esq. ID #124678
 2   Julie H. Rome-Banks, Esq. ID #142364
     Binder & Malter, LLP
 3   2775 Park Avenue
     Santa Clara, CA 95050
 4   Telephone: (408) 295-1700
     Facsimile: (408) 295-1531
 5   Email: Michael@bindermalter.com
     Email: Rob@bindermalter.com
 6   Email: Julie@bindermatler.com
 7   Attorneys for Debtors and Debtors-in-possession
     FRE 355 Investment Group, LLC and Mora House, LLC
 8

 9                          UNITED STATES BANKRUPTCY COURT
10                   NORTHERN DISTRICT OF CALIFORNIA, DIVISION 5
11

12   In re:                                     Case No. 20-50628-SLJ
13   FRE 355 INVESTMENT GROUP, LLC, dba         Cases Jointly Administered
14   FRE 355,
                                                Chapter 11
15                               Debtor.

16
     In re                                      Case No. 20-50631-SLJ
17
     MORA HOUSE, LLC,                           Chapter 11
18
                                 Debtor.        DISCLOSURE HEARING:
19

20                                              Date: September 3, 2020
                                                Time: 1:30 p.m.
21                                              Courtroom: 11 (telephonic)

22
              DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION
23
                                    (JULY 10, 2020)
24

25

26
27

28
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)
Case:
 Case:20-50628
       20-50628 Doc#
                 Doc#75-4
                      65 Filed:
                          Filed:07/10/20
                                 07/28/20 Entered:
                                           Entered:07/10/20
                                                    07/28/2014:51:37   Page1009
                                                             16:42:14 Page   9ofof
                                      92
                                      42
 1                                                     TABLE OF CONTENTS

 2   I.      INTRODUCTION ................................................................................................................. 1
 3   II.     SUMMARY OF CREDITOR TREATMENT IN PLAN ..................................................... 1
 4           A.         Plan Overview. .......................................................................................................... 1
 5           B.         Summary of Plan Treatment by Class. ...................................................................... 2
 6   III.    VOTING PROCEDURES..................................................................................................... 5
 7           A.         Impairment. ............................................................................................................... 5
 8           B.         Cramdown (Procedure Absent Acceptance by All Classes). .................................... 5
 9           C.         Submission of Votes.................................................................................................. 5
10   IV.     HISTORY OF THE DEBTORS ........................................................................................... 6
11           A.         The Debtors’ Businesses. .......................................................................................... 6
12           B.         Events Leading to Bankruptcy. ................................................................................. 7
13   V.      SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASE ......................................... 8
14   VI.     ASSETS ................................................................................................................................ 9
15   VII.    FEASIBILITY ....................................................................................................................... 9
16   VIII.   ALTERNATIVES TO THE PLAN OF REORGANIZATION .......................................... 10
17           A.         Best Interest of Creditors Test ................................................................................. 10
18           B.         Liquidation under Chapter 7 ................................................................................... 10
19           C.         Assertion of All Claims Yields A Chapter 7 Dividend Smaller Than the
                        Dividend that the Plan Provides .............................................................................. 11
20
     IV.     OTHER RELEVANT PLAN PROVISIONS ..................................................................... 11
21
             A.         Executory Contracts. ............................................................................................... 11
22
             B.         Means of Execution. ................................................................................................ 12
23
             C.         Effect of Confirmation of Plan. ............................................................................... 14
24
             D.         Retention of Jurisdiction. ........................................................................................ 15
25
             E.         General Provisions. ................................................................................................. 17
26
             F.         Implementation Orders. ........................................................................................... 18
27

28
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                                                        i
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page2010
                                                            16:42:14 Page   10
                                                                            of
                                    of42
                                       92
 1                                        I.      INTRODUCTION

 2          THIS DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE UNITED STATES

 3   BANKRUPTCY COURT AS CONTAINING ADEQUATE INFORMATION UNDER

 4   BANKRUPTCY CODE SECTION 1125 FOR SOLICITATION OF ACCEPTANCES THEREOF.

 5   DISTRIBUTION OF THIS DISCLOSURE STATEMENT TO CREDITORS IS AUTHORIZED

 6   BY THE ENCLOSED ORDER OF THE COURT.

 7          This Disclosure Statement (the “Disclosure Statement”) contains information with respect to

 8   the Debtors’ Chapter 11 Plan (July 10, 2020) (the “Plan”) filed by debtors and debtors-in-possession

 9   FRE 355 Investment Group, LLC, dba FRE 355 and Mora House, LLC (collectively, the

10   "Debtors”). Pursuant to section 1125 of the Bankruptcy Code, this Disclosure Statement is being

11   distributed to you for the purpose of enabling you to make an informed judgment about the Plan.

12          Your vote on the Plan is important. For the Plan to be accepted by a class of claims,

13   the holders of two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of

14   allowed claims in such class who vote on the Plan must vote to accept it.

15          Non-acceptance of the Plan may lead to a liquidation of the Debtors and their assets under

16   chapter 7 of the Bankruptcy Code or to the confirmation of another plan. These alternatives may not

17   provide for a distribution of as much value to holders of allowed claims and interests as the Plan.

18   Accordingly, the Debtors urge you to accept the Plan by completing and returning the enclosed

19   ballot no later than October __, 2020.

20                    II.     SUMMARY OF CREDITOR TREATMENT IN PLAN

21          A.      Plan Overview.

22                  The Debtors will advertise, market and close sales of the Mora House and Mora Lot

23   within 6 months after the Effective Date of the Plan, the Initial Marketing Period, to pay secured

24   claimants of both properties in full and to pay a projected dividend of 9.15% to unsecured claimants.

25   If S&R receives a $500,000 principal paydown under the Addendum to Promissory Note then (1)

26   S&R shall release its lien against the Mora Lot, and (2) the Debtors shall have the Extended

27   Marketing Period of six additional months to close sales of the Mora House and Mora Lot. The

28
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                              1
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page3011
                                                            16:42:14 Page   11
                                                                            of
                                    of42
                                       92
 1   Blanchard Trust shall retain without modification the right to advance $500,000 under the

 2   Addendum to Promissory Note to cause the release of the S&R lien from the Mora Lot.

 3          B.          Summary of Plan Treatment by Class.

 4          The treatment1 of each class of creditors under the Plan is summarized as follows

 5        Class         Claimant(s)           Claim                       Treatment                   Impairment/
                                             Amount                                                     Voting
 6
        Unclassified    Tax claims        $3,442.75           Will receive equal payments of $60       Unimpaired
 7                      entitled to                           per month until sales of the Mora       Not entitled to
                        priority under                        House and Mora Lot close, at which           vote
 8                      Bankruptcy                            time the balance of FTB’s priority
                        Code section                          tax claim will be paid in full with
 9                      507(a)(8)                             statutory interest.

10      Unclassified    Estate            $20,000             Will receive pay 100% of allowed        Unimpaired and
                        Professionals                         amounts of claims without interest in    not entitled to
11                                                            cash on the Effective Date unless the         vote
                                                              holder of the claim otherwise agrees.
12
        Class 1A        Blanchard         $2,441,801.23       Retains lien against the Mora Lot.       Impaired and
13                      Trust                                                                         entitled to vote
                                                              Will receive a single payment equal
14                                                            to the allowed amount of its claim
                                                              with contract rate interest and
15                                                            reasonable attorneys’ fees six months
                                                              after the Effective Date or at such
16                                                            time that the Mora House is sold,
                                                              whichever is sooner.
17                                                            If S&R receives a $500,000 principal
                                                              paydown under the Addendum to
18                                                            Promissory Note then the Debtors
                                                              shall have the Extended Marketing
19                                                            Period of to sell the Mora House and
                                                              Mora Lot and six additional months
20                                                            to pay the Blanchard Trust’s Class
                                                              1A claim.
21
                                                              Blanchard Trust shall retain without
22                                                            modification the right to advance
                                                              $500,000 under the Addendum to
23                                                            Promissory Note to cause the release
                                                              of the S&R lien from the Mora Lot.
24

25

26
27
            1   The Plan’s language controls in the event of any conflict or ambiguity.
28
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                            2
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page4012
                                                            16:42:14 Page   12
                                                                            of
                                    of42
                                       92
 1     Class 1B   S&R             $12,113,909.20   Retains lien against the Mora Lot.       Impaired and
                                                                                           entitled to vote
 2                                                 Will receive a single payment equal
                                                   to the allowed amount of its claim
 3                                                 with contract rate interest and
                                                   reasonable attorneys’ fees six months
                                                   after the Effective Date or at such
 4
                                                   time that the Mora Lot is sold,
                                                   whichever is sooner.
 5
                                                   If S&R receives a $500,000 principal
 6                                                 paydown under the Addendum to
                                                   Promissory Note then the Debtors
 7                                                 shall have the Extended Marketing
                                                   Period to sell the Mora House and
 8                                                 Mora Lot and six additional months
                                                   to pay S&R’s Class 1B claim.
 9
       Class 1C   Department of   $255,300.00      Retains lien against the Mora Lot.       Impaired and
10                Tax &                                                                    entitled to vote
                  Collections                      Will receive a single payment equal
11                                                 to the allowed amount of its claim
                                                   with statutory interest six months
12                                                 after the Effective Date or at such
                                                   time that the Mora Lot is sold,
13                                                 whichever is sooner.

14                                                 If S&R receives a $500,000 principal
                                                   paydown under the Addendum to
15                                                 Promissory Note then the Debtors
                                                   shall have the Extended Marketing
                                                   Period to sell the Mora House and
16
                                                   Mora Lot and six additional months
                                                   and to pay the Department of Tax &
17                                                 Collections’ Class 1C claim
18     Class 2A   S&R             $12,113,909.20   Retains lien against the Mora House.     Impaired and
                                                                                           entitled to vote
19                                                 Will receive a single payment equal
                                                   to the allowed amount of its claim
20                                                 with contract rate interest and
                                                   reasonable attorneys’ fees six months
21                                                 after the Effective Date or at such
                                                   time that the Mora House is sold,
22                                                 whichever is sooner.

23                                                 If S&R receives a $500,000 principal
                                                   paydown under the Addendum to
24                                                 Promissory Note then the Debtors
                                                   shall have the Extended Marketing
25                                                 Period to sell the Mora House and
                                                   Mora Lot and six additional months
26                                                 to pay S&R’s Class 2A claim.

27

28
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                 3
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page5013
                                                            16:42:14 Page   13
                                                                            of
                                    of42
                                       92
 1     Class 2B   Department of   $116,838        Retains lien against the Mora House.       Impaired and
                  Tax &                                                                     entitled to vote
 2                Collections                     Will receive a single payment equal
                                                  to the allowed amount of its claim
 3                                                with statutory rate interest six months
                                                  after the Effective Date or at such
                                                  time that the Mora House is sold,
 4
                                                  whichever is sooner.
 5                                                If S&R receives a $500,000 principal
                                                  paydown under the Addendum to
 6                                                Promissory Note then the Debtors
                                                  shall have the Extended Marketing
 7                                                Period to sell the Mora House and
                                                  Mora Lot and six additional months
 8                                                to pay the Class 2B claim of the
                                                  Department of Tax & Collections.
 9
       Class 2C   EPS Plumbing    $27,000.00      Retains lien against the Mora House.       Impaired and
10                                                                                          entitled to vote
                                                  Will receive a single payment equal
11                                                to the allowed amount of its claim
                                                  with contract rate interest six months
12                                                after the Effective Date or at such
                                                  time that the Mora House is sold,
13                                                whichever is sooner.

14                                                If S&R receives a $500,000 principal
                                                  paydown under the Addendum to
15                                                Promissory Note then the Debtors
                                                  shall have the Extended Marketing
                                                  Period to sell the Mora House and
16
                                                  Mora Lot and six additional months
                                                  to pay the Class 2B claim of EPS
17                                                Plumbing.
18     Class 3A   General         $4,165,014.69   Will receive payment of the allowed        Impaired and
                  Unsecured                       amount of their claims, without           entitled to vote
19                Claims of FRE                   interest, from the net proceeds from
                  355                             sale of the Mora House after the full
20                                                payment of all secured and priority
                                                  claims six months after the Effective
21                                                Date, unless S&R receives a
                                                  $500,000 principal paydown under
22                                                the Addendum to Promissory Note,
                                                  in which case payment shall be made
23                                                twelve months after the Effective
                                                  Date or at such time that the Mora
24                                                House and Mora Lot are sold,
                                                  whichever is sooner
25
       Class 3B   General         $25,663.49      Will receive a pro rata distribution on    Impaired and
26                Unsecured                       the allowed amount of their claims,       entitled to vote
                  Claims of                       without interest, from the net
27                Mora House                      proceeds from sale of the Mora Lot
                  LLC                             after the full payment of all secured
28                                                and priority claims.

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                  4
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page6014
                                                            16:42:14 Page   14
                                                                            of
                                    of42
                                       92
 1                                                     Payment shall be made six months
                                                       after the Effective Date, unless S&R
 2                                                     receives a $500,000 principal
                                                       paydown under the Addendum to
 3                                                     Promissory Note, in which case
                                                       payment shall be made twelve
                                                       months after the Effective Date or at
 4
                                                       such time that the Mora House and
                                                       Mora Lot are sold, whichever is
 5                                                     sooner.
 6         Class 4A    Equity          N/A             Interests to be retained                  No
                       Interests in
 7                     FRE 355

 8         Class 4B    Equity          N/A             Interests to retained                     No
                       Interests in
 9                     Mora House
                       LLC
10

11                                      III.    VOTING PROCEDURES

12             A.     Impairment.

13             If you hold a claim that is impaired and classified, and listed in the column of the table above

14   you will receive a ballot and may vote on the Plan. “Impairment” means that your legal, equitable,

15   or contractual rights are altered by the Plan or that you will not be paid in cash in full with interest

16   as set forth below on the Effective Date. Holders of claims that are not impaired under the Plan are

17   deemed to accept it.

18             B.     Cramdown (Procedure Absent Acceptance by All Classes).

19             Bankruptcy Code section 1129(b) provides that, if the Plan is rejected by one or more

20   impaired classes of claims, it may be confirmed by the Bankruptcy Court, if: (i) the Court

21   determines that the Plan does not discriminate unfairly and is fair and equitable with respect to the

22   rejecting class(es) of claims impaired under the Plan; and (ii) at least one class of impaired claims

23   voted to accept the Plan. The Debtors will seek to confirm the Plan under this provision if one or

24   more impaired classes do not vote to accept.

25             C.     Submission of Votes.

26             A vote for acceptance or rejection of the Plan may be cast by completing and signing the ballot

27   enclosed herewith and mailing it to:

28   ///

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                5
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page7015
                                                            16:42:14 Page   15
                                                                            of
                                    of42
                                       92
 1                  Robert G. Harris, Esq.
                    Binder & Malter, LLP
 2                  2775 Park Avenue
                    Santa Clara, CA 95050
 3

 4          Only the Ballot should be mailed. For your vote to be counted, your completed ballot must
 5   be received no later than October __, 2020 by 5:00 p.m., prevailing Pacific Time. Upon
 6   confirmation, the Plan will be binding on all creditors regardless of whether a creditor has voted in
 7   favor of or rejected the Plan.
 8                                    IV.   HISTORY OF THE DEBTORS
 9          A.      The Debtors’ Businesses.
10          The Debtors are limited liability companies formed to own, develop and sell individual
11   parcels of real property. Melvin Vaughn is the managing member and sole owner of the Debtors.
12          The principal asset of FRE 355 is the Mora House, a newly-constructed single family
13   dwelling located at 10718 Mora Hills Drive, Los Altos Hills, California. The Mora House has 6
14   bedrooms, 8 full bathrooms, 3 half bathrooms, a 4-car garage and is 9,677 square feet. The lot upon
15   which the Mora House sits is approximately 1.24 acres in the Los Altos Hills with jaw dropping
16   views of the San Francisco Bay, East Bay mountains and Silicon Valley, including the adjacent
17   4,000-acre Rancho San Antonio Open Space Reserve. Construction of the home, which is in a
18   modern style, was completed in approximately early 2018. The Mora House has been actively
19   marketed for sale since April 2018 with a current list price of $14,999,999.
20          The sole asset of Mora House, LLC is the Mora Lot, an undeveloped parcel lot of
21   approximately 1.47 acres located immediately adjacent to the Mora House. The Mora Lot has been
22   marketed concurrently with the Mora House under a separate listing agreement because ownership
23   of the Mora Lot, and its continued preservation as undeveloped property, preserves the unobstructed
24   views from the new home. The Mora Lot is currently listed for sale at $4,000,000. Access to the
25   Mora House and Mora Lot is by a common driveway.
26          Both the Mora House and the Mora Lot are encumbered by the secured debt of S&R. S&R
27   holds a first position deed of trust on the Mora House in the scheduled amount of $12,113,909.20
28
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                            6
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page8016
                                                            16:42:14 Page   16
                                                                            of
                                    of42
                                       92
 1   including interest and foreclosure fees. The debt owed to S&R is cross-collateralized by a second

 2   deed of trust on the Mora Lot.

 3          The Blanchard Trust holds a senior deed of trust against the Mora Lot alone in the amount of

 4   $2,441,801.23.

 5          FRE 355 and S&R are parties to an Addendum to Promissory Note Loan #10536 dated

 6   December 11, 2018, which granted S&R an additional deed of trust collateralized by the Mora Lot

 7   and provides that “Lender shall release the real property interest in said property for a principal

 8   reduction of Five Hundred Thousand dollars ($500,000).”

 9          B.        Events Leading to Bankruptcy.

10          The loan from S&R was originally in the amount of $10,937,000 and was made on or about

11   March 29, 2018. The loan matured on May 1, 2019. Five (5) interest only payments were made to

12   S&R by FRE 355 pursuant to the terms of its promissory note before the loan matured.

13          The loan from S&R was originally in the amount of $10,937,000 and was made on or about

14   March 29, 2018. The loan matured on May 1, 2019. FRE made five interest only payments to S&R

15   on its promissory note before the loan matured. Upon maturity, neither Debtor had located a buyer

16   for its respective real property2. S&R recorded notices of defaults on both properties with trustee’s

17   sales initially set for July 31, 2019 as to FRE 355 and August 21, 2019 as to Mora House LLC.

18          Following the maturation of S&R’s loan and scheduled trustee’s sales, Mr. Vaughn entered

19   into a series of verbal agreements with S&R on behalf of the Debtors. Mr. Vaughn personally

20   advanced unsecured loans to FRE 355 and used limited rents from a holiday rental in order to make

21   additional interest only forbearance payments to S&R beginning in August 2019 of $91,141.67

22   approximately each month. S&R postponed the trustee’s sales while the Debtors continued to

23   actively market and show the Mora House and Mora Lot with the assistance of a real estate broker.

24   Continuances of the trustee’s sales were granted monthly upon additional payment to S&R. Mr.

25

26          2 There had been sale contracts on both properties entered into in early March 2020 that
     would have been sufficient to pay all secured and unsecured debt in both cases in full and provide
27
     Mr. Vaughn with a return on his equity. However, it was cancelled pre-petition by the buyer, an
28   individual from China, as a result of the pandemic.

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                              7
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    65 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:51:37   Page9017
                                                            16:42:14 Page   17
                                                                            of
                                    of42
                                       92
 1   Vaughn estimates that he has contributed approximately $3.1 million of his own funds into the

 2   development, construction and carrying costs of the Mora House and Mora Lot since 2007

 3   principally in the form of unsecured loans.

 4          The trustee’s sale of the property owned by FRE 355 was continued to April 13, 2020 at

 5   10:00 a.m., and the trustee’s sale of the undeveloped lot owed by Mora House, LLC was continued

 6   to April 15, 2020 at 10:00 a.m. Less than an hour prior to the sale time, Mr. Vaughn was informed

 7   that S&R refused to honor an agreement for another month of forbearance, refused to accept

 8   payment, and would not continue the trustee’s sale on the Mora House.

 9          The Debtors commenced the filing of these bankruptcy cases by initially filing a voluntary

10   petition with the Bankruptcy Court, first on April 13, 2020 on behalf of FRE 355 to prevent the

11   trustee’s foreclosure sale of the Mora House and second, by filing a voluntary petition on April 14,

12   2020 on behalf of Mora House, LLC to prevent the trustee’s foreclosure sale of the Mora Lot.

13                V.      SIGNIFICANT EVENTS DURING THE CHAPTER 11 CASE

14          Appointment of Professionals:

15          Both Debtors applied for appointment of accountant Alan R. David to assist in the

16   preparation of required State income tax returns and to provide guidance on any required capital

17   gains analysis. The Court entered the Order Appointing Accountant for Debtors [Dkt. #51] on May

18   29, 2020.

19          Both Debtors applied for appointment of a real estate broker. The Court entered the

20   Order Granting Application for Approval of Listing Agreement for Sale of Property of The Estate

21   and Appointment of Real Estate Broker [Dkt. #58] on June 16, 2020.

22          Both Debtors applied for the appointment of Binder & Malter, LLP as their bankruptcy

23   counsel. After contested hearings held on May 27, 2020 and June 20, 2020, employment was

24   approved. The Court’s Amended Order Granting Amended Motion for Employment and For

25   Approval of Post-Petition Retainer [Dkt. #63] was entered on June 28, 2020.

26          Post-Petition Operations: The Mora House has not been rented since the commencement of

27   these cases, and no cash collateral has been generated. The limited costs of operations are utilities

28   which are in Mr. Vaughn’s personal name, routine maintenance such as landscaping, pool care, and

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                            8
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page018
                                                                              1018
                                                                                 of
                                      of42
                                         92
 1   insurance. Mr. Vaughn continues to advance these limited costs each month along with quarterly

 2   U.S. Trustee fees as an unsecured loan to the Debtors, as was his custom and practice pre-petition.

 3          Attendance at 341 Meetings and Initial Debtor Interviews: Both Debtors have completed

 4   their initial debtor interview, held jointly by the United States Trustee. Both Debtors have

 5   individually appeared at their Section 341 meetings of creditors which were both concluded.

 6          Monthly Operating Reports and DIP Accounts: The Debtors are current in the filing of their

 7   monthly operating reports. The May, 2020 reports for each Debtor are attached hereto as Exhibits

 8   “A” and “B”.

 9                                              VI.     ASSETS

10          A.      Listed Assets and Values.

11          The Debtors listed the following assets in its most recent Monthly Operating Reports to the

12   Bankruptcy Court for the period ending May 31, 2020:

13
                              Description                                          Value
14
        Cash – DIP Accounts                                         $267
15
        Professional Retainers                                      $37,149 + $19,016 = $56,165
16
        Mora House                                                  $14,999,000
17      Mora Lot                                                    $4,000,000
18      Total assets                                                $19,055,432

19

20                                           VII.     FEASIBILITY

21          The Bankruptcy Code requires as a condition to the Plan’s confirmation that the Bankruptcy

22   Court find that liquidation of the Debtors or the need for further reorganization is not likely to

23   follow after confirmation. In order to prove feasibility, the Debtors are required therefore to set

24   forth their Effective Date and other priority payments and show that they have adequate cash to pay

25   them when due. This involves a two-step analysis: first, the Debtors will set forth their analysis of

26   the proceeds from sale of the Mora House and Mora Lot.

27          As set forth in Exhibit “C” hereto, the Debtors assume that the Mora House and Mora Lot

28   will sell for list prices, $14,999,000 and $4,000,000, respectively. The combined tax basis for the

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                              9
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page019
                                                                              1119
                                                                                 of
                                      of42
                                         92
 1   two properties is $17,433,065. Assuming sale expenses of 7% ($1,225,000), the Debtors would

 2   generate a loss of $1,158,065 on the sale, meaning no Federal or State capital gains taxes would be

 3   payable. $16,275,000 would be available to pay claims after costs of sale.

 4          Payment from escrow of the secured claims set forth in Classes 1A-2C listed above will

 5   leave $430,606 in net proceeds for distribution to creditors.

 6          In addition, to the extent there are ongoing costs of operations such as payment of insurance

 7   and quarterly U.S. Trustee fees to be paid by the Debtors, as well as monthly payment of the priority

 8   tax claim of the Franchise Tax Board (until paid in full at the time of sale of the Mora House

 9   property as described earlier), the Debtors may continue to receive unsecured loans or equity

10   contributions by their sole member, Melvin Vaughn, to enable the Debtors to make those required

11   payments.

12                 VIII. ALTERNATIVES TO THE PLAN OF REORGANIZATION

13          The Debtors believe that the Plan provides creditors with the greatest value that can be

14   obtained on their respective claims. The most likely alternative to confirmation of the Plan is

15   liquidation of the estates under chapter 7 of the Bankruptcy Code.

16          A.      Best Interest of Creditors Test

17          The “best interest” test of Bankruptcy Code section 1129(a)(7)(A)(ii) requires that a plan

18   provide to each dissenting member of each impaired class a recovery that has a present value at least

19   equal to the present value of the distribution that unsecured creditors would receive if the

20   bankruptcy estate were liquidated under chapter 7 of the Bankruptcy Code.

21          B.      Liquidation under Chapter 7

22          When a chapter 11 case is converted to a case under chapter 7 of the Bankruptcy Code, a

23   chapter 7 trustee is appointed to conduct the affairs of the estate. In applying the liquidation test of

24   Bankruptcy Code section 1129(a)(7)(A)(ii), the court must consider not only the accrued expenses

25   of administration from the chapter 11, but the chapter 7 trustee’s fees and expenses, and the fees and

26   expenses of professionals likely to be retained by that trustee. Generally, no distribution is made in

27   a chapter 7 case until all assets of the bankruptcy estate and all claims have been liquidated, a

28   process that can often take many months and sometimes years. Most importantly, a chapter 7

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                             10
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page020
                                                                              1220
                                                                                 of
                                      of42
                                         92
 1   trustee does not operate the business over which he or she takes control except in very rare

 2   circumstances.

 3              C.      Assertion of All Claims Yields A Chapter 7 Dividend Smaller Than the Dividend
                        that the Plan Provides
 4
                As set forth above, sales of the Mora House and Mora Lot if closed within the Initial
 5
     Marketing Period or Extended Marketing Period would leave $430,606 in net proceeds for
 6
     distribution to unsecured creditors in Classes 3A and 3B. Subtracting the $25,663.49 for Class 3A
 7
     leaves $404,942.51 for distribution to creditors. Even if the two properties could be sold for list
 8
     price, a Chapter 7 would yield less than the projected Chapter 11 dividend. The following table
 9
     illustrates why:
10

11         Cash at closing                                                                     $6,275,000
           Less Secured Claims                                                            $15,870,057.49
12
           Subtotal – Net Unencumbered Asset Value                                           $404,942.51
13         Chapter 11 Administrative Claims                                                     [$20,000]
14         Priority Tax Claim                                                                 [$3,442.75]
           Projected Chapter 7 Trustee Fees                                                     [$10,400]
15
           Chapter 7 Trustee’s Professionals                                                    [$25,000]
16
           NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED                                 $346,099.76
17         CREDITORS IN CHAPTER 7
           Percent Distribution to Holders of Allowed Unsecured Creditors in                            8.3%
18         Chapter 7
19         NET FUNDS AVAILABLE FOR DISTRIBUTION TO UNSECURED                                 $381,100.01
           CREDITORS IN CHAPTER 11
20         Percent Distribution to Non-Insider Unsecured Creditors Under Plan                       9.15%
21

22                              IV.   OTHER RELEVANT PLAN PROVISIONS

23              A.      Executory Contracts.

24                   1. Assumption and Rejection

25                           i. Contract Assumed.

26              The Debtors assume, to the extent it is necessary, the Addendum to Promissory Note.

27   ///

28   ///

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                              11
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page021
                                                                              1321
                                                                                 of
                                      of42
                                         92
 1                      ii. Rejection of All Other Contracts Not Assumed.

 2          All other executory contracts not (a) previously assumed, assigned or rejected pursuant to

 3   final order of the Bankruptcy Court entered prior to the Effective Date, or (b) not subject to a

 4   pending motion to assume, assign or reject filed with the Bankruptcy Court prior to the Effective

 5   Date, will be deemed rejected as of the Effective Date.

 6                     iii. Claims Arising Out of Rejection.

 7          Any claims arising out of the rejection of an executory contract or unexpired lease pursuant

 8   to the Plan must be filed with the Bankruptcy Court by no later than 30 calendar days after the

 9   confirmation of the Plan. If no proof of claim is filed within such time period, it will be forever

10   barred from receiving a distribution from estate assets.

11          B.      Means of Execution.

12               1. Reorganized Debtors.

13          The Debtors, as the Reorganized Debtors shall, from and after confirmation of the Plan,

14   continue as the representatives of their respective estates and succeed without further order to all

15   right, title and interest in all estate assets and property pursuant to the terms of the Plan. The

16   Debtors will be authorized and empowered to take all actions and measures necessary to implement

17   and administer the Plan. The Debtors will conduct their business and operate from confirmation and

18   through and after substantial consummation of the Plan.

19               2. Marketing and Sale of Mora House and Mora Lot.

20          The Debtors will advertise, show, market and sell the Mora House and Mora Lot and close

21   sales thereof in the Initial Marketing Period, within 6 months of the Effective Date; provided

22   however that if S&R receives a $500,000 principal paydown under the Addendum to Promissory

23   Note, the Debtors will have 6 more months to close sales of both the Mora House and Mora Lot

24   within the Extended Marketing Period. The Debtor’s court-approved real estate broker, Phil Chen

25   of Sybarite Luxury Real Estate has developed an advanced strategy to close a sale of the Mora

26   House and Mora Lot within these Marketing Periods. The marketing brochure and kit setting forth

27   the strategy, plan and timing is attached hereto as Exhibit “D”.

28   ///

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                              12
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page022
                                                                              1422
                                                                                 of
                                      of42
                                         92
 1              3. Effect of Failure to Close Sale.

 2          In the event that sales of the Mora House and Mora Lot have not closed within Initial

 3   Marketing Period or the Extended Marketing Period in the event that the Addendum to Promissory

 4   Note has resulted in payment of $500,000 to S&R and release of its lien from the Mora Lot, all

 5   holders of secured claims shall have immediate relief to exercise their rights and foreclose their liens

 6   against their respective collateral without further order of the Bankruptcy Court. Any party may,

 7   following failure by the Debtors to close a sale of one or both of the Mora House and Mora Lot

 8   within the periods set forth above, request conversion of these bankruptcy cases to Chapter 7 by

 9   filing an explanatory declaration with the Bankruptcy Court, uploading a proposed form of order,

10   and serving both with 10 days’ notice and opportunity for hearing.

11              4. Effective Date Distribution.

12          The Debtors will pay holders of allowed professional administrative expense claims in cash

13   on the Effective Date Distribution or at such later dates as the Court approves unless they agree to a

14   different treatment.

15              5. Funding and Operation of Disputed Claims Reserve.

16          The Reorganized Debtors will create the Disputed Claims Reserve by establishing at the

17   time of closing of sale of the Mora House and Mora Lot a separate bank account and depositing into

18   it cash equal to the face amount of all claims that are disputed, contingent or unliquidated. No

19   deposit is required for a claim as to which an order disallowing the claim has been entered. A

20   deposit is only required up to the amount at which a claim has been estimated should Debtors seek

21   and obtain an order of the bankruptcy court for estimation of a disputed claim. If a disputed claim

22   becomes an allowed claim, the Reorganized Debtors will immediately distribute to the claimant

23   from the Disputed Claims Reserve the amount of the allowed claim that it would have been entitled

24   to receive had it been an allowed claim on the confirmation date. Any funds no longer needed in

25   reserve shall be released for use according to the terms of the Plan.

26   ///

27   ///

28   ///

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                           13
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page023
                                                                              1523
                                                                                 of
                                      of42
                                         92
 1                  6. Powers of Reorganized Debtor.

 2                     a.     Powers Generally and Power to Sue.

 3             On the Effective Date, the Reorganized Debtors will be vested with all rights and powers of

 4   the Debtors under State and Federal law, including but not limited to the right to pursue all claims

 5   and causes of action that the Debtors have including avoidance actions, and any other causes of

 6   action, defenses, requests for subordination or recharacterization, or requests for any other equitable

 7   or legal relief that was or could have been asserted pre-petition by the Debtors against any party

 8   other than those which have been settled. The Reorganized Debtors may, on behalf of the Debtors,

 9   pursue, settle or release all such actions in accordance with the best interest of and for the benefit of

10   the holders of allowed claims.

11                     b.     Objections to and Estimation of Claims.

12             After the Effective Date, the Reorganized Debtors may file objections to claims. As to any

13   claims arising from the rejection of an executory contract or unexpired lease pursuant to the Plan,

14   the Reorganized Debtors may object within sixty (60) calendar days of the filing of any such claims.

15   As to claims arising from the recovery of an avoidable transfer under chapter 5 of the Bankruptcy

16   Code, the Reorganized Debtors may object within sixty (60) calendar days of the filing of any such

17   claims.

18                     c.     Settlements.

19             After the Effective Date the Reorganized Debtors will have the exclusive authority to file,

20   settle, compromise, withdraw, or litigate to judgment any objections to claims, including without

21   limitation, any objections to claims filed by the Debtors prior to the Effective Date. The

22   Reorganized Debtors will provide notice and opportunity for hearing of any settlement.

23             C.      Effect of Confirmation of Plan.

24                  1. Confirmation Injunction.

25             On and after date of confirmation of the Plan, except to enforce the terms and conditions of

26   the Plan before the Bankruptcy Court or to implement the terms of the Plan, all persons and entities

27   who have held, hold or may hold any debt, claim, lien, encumbrance against or interest in the

28   Debtors are permanently enjoined from and after the date of entry of the order confirming the Plan

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                             14
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page024
                                                                              1624
                                                                                 of
                                      of42
                                         92
 1   from: (a) commencing, conducting or continuing in any manner, directly or indirectly, any suit,

 2   action or other proceeding of any kind (including, without limitation, any proceeding in a judicial,

 3   arbitral, administrative or other forum) against either the Debtors, their estates, their property, or the

 4   Reorganized Debtors; (b) enforcing, levying, attaching (including, without limitation, any pre-

 5   judgment attachment), collecting or otherwise recovering by any manner or means whether directly

 6   or indirectly, of any judgment, award, decree or order against any of the foregoing; (c) creating,

 7   perfecting or otherwise enforcing in any manner, directly or indirectly, any encumbrance of any

 8   kind against any of the foregoing (d) asserting any right of setoff, subrogation, or recoupment of any

 9   kind, directly or indirectly, against any obligation due; and (e) taking any actions in any place and in

10   any manner whatsoever that do not conform to or comply with the provisions of the Plan.

11               2. Binding Effect.

12          Except as otherwise expressly provided in the Plan, as of the Effective Date, the provisions

13   of the Plan, a confirmation order, and any associated findings of fact or conclusions of law will bind

14   the Debtor, the Reorganized Debtors, and all holders of claims and interests against the Debtors,

15   regardless of whether such holders are impaired under the Plan or voted to accept.

16          D.       Retention of Jurisdiction.

17          The Bankruptcy Court will retain jurisdiction over the Bankruptcy Case subsequent to the

18   date of Plan confirmation to the fullest extent permitted by law, including, without limitation, for the

19   following purposes:

20               1. To approve any proposed sale(s) of the Mora House and Mora Lot following one or

21   more duly noticed motions including any sale free and clear of disputed liens and interests, and to

22   enter orders as may be necessary and appropriate to aid in the close of escrows;

23               2. To determine any and all proceedings related to allowance of claims or objections

24   thereto, including objections to classification and including, on an appropriate motion pursuant to

25   Bankruptcy Rule 3008, reconsideration of claims that have been allowed or disallowed prior to

26   confirmation;

27   ///

28   ///

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                             15
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page025
                                                                              1725
                                                                                 of
                                      of42
                                         92
 1               3. To hear and determine any and all applications for compensation by professionals or

 2   any other fees and expenses authorized to be paid or reimbursed in accordance with the Bankruptcy

 3   Code or the Plan;

 4               4. To determine any and all claims or causes of action, whether pending before the

 5   Bankruptcy Court at Plan confirmation or filed or instituted after that date;

 6               5. To modify the Plan or the Disclosure Statement, or to remedy any defect or omission

 7   or reconcile any inconsistency in any order of the Bankruptcy Court (including the confirmation

 8   order) as may be necessary to carry out the purposes and effects of the Plan;

 9               6. To determine disputes regarding title of the property claimed to be property of the

10   Debtors or their estates;

11               7. To ensure that distributions to holders of allowed claims are accomplished in

12   accordance with the provisions of the Plan;

13               8. To enter such orders as may be necessary to consummate and effectuate the operative

14   provisions of the Plan, including actions to enjoin enforcement of claims inconsistent with the terms

15   of the Plan;

16               9. To hear and determine disputes concerning any event of default or alleged event of

17   default under the Plan, as well as disputes concerning remedies upon any event of default under the

18   Plan;

19               10. To hear any other matter not inconsistent with Chapter 11 of the Bankruptcy Code.

20               11. To enter a final decree closing the Debtors’ bankruptcy cases

21               12. To enter and implement such orders as may be appropriate in the event the

22   confirmation order is for any reason stayed, reversed, revoked or vacated;

23               13. To hear and determine such other matters as may arise in connection with the Plan,

24   the Disclosure Statement, or the confirmation order;

25               14. To hear and determine any dispute between the Reorganized Debtors and any

26   creditor or defendant or plaintiff in litigation;

27               15. To approve any post-petition retainer payments to professionals; and,

28               16. To issue temporary restraining orders and preliminary injunctions.
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                          16
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page026
                                                                              1826
                                                                                 of
                                      of42
                                         92
 1          E.      General Provisions.

 2               1. Preservation of Causes of Action.

 3         Any and all claims and other causes of action accruing to Debtors or estate, the right and

 4   power to object to any filed or scheduled claims, the right to pursue avoidance actions will be

 5   preserved and retained by the estate after the confirmation date, and the Reorganized Debtors on

 6   behalf of the estate will have the exclusive right and standing to enforce any such causes of action.

 7               2. Cramdown.

 8          Pursuant to section 1129(b) of the Bankruptcy Code, Debtors reserve the right to seek

 9   confirmation of the Plan despite the rejection of the Plan by one or more classes of creditors.

10               3. Notices.

11          Any notice to Debtors will be in writing, and will be deemed to have been given six days

12   after the date sent by first-class mail, postage prepaid and addressed as follows:

13   Reorganized Debtors:

14                  Mora House LLC
                    FRE 355 Investment Group, LLC
15                  Attn: Melvin Vaughn
                    10700 Mora Drive, Los Altos, CA 94022
16                  Email: c4scab@aol.com
17
                    With a copy to counsel:
18                  Robert G. Harris, Esq.
                    Binder & Malter, LLP
19                  2775 Park Avenue
                    Santa Clara, CA 95050
20                  Facsimile: (408) 295-1531
21                  Email: rob@bindermalter.com

22               4. Modification of Plan.

23          The Debtors reserve the right, in accordance with the Bankruptcy Code and Bankruptcy

24   Rules, to amend or modify the Plan at any time prior to entry of an order confirming it. After entry

25   of an order confirming the Plan but prior to the Effective Date, the Debtors may seek an order of the

26   Bankruptcy Court to amend or modify the Plan in accordance with section 1127(b) of the

27   Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in the Plan in

28   such manner as may be necessary to carry out the purpose and intent of the Plan.

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                           17
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page027
                                                                              1927
                                                                                 of
                                      of42
                                         92
 1          After the Effective Date, the Reorganized Debtors may seek an order of the Bankruptcy

 2   Court to amend or modify the Plan in accordance with section 1127(b) of the Bankruptcy Code to

 3   remedy any defect or omission or reconcile any inconsistency in the Plan in such manner as may be

 4   necessary to carry out the purpose and intent of the Plan.

 5          The holder of an allowed claim that has accepted the Plan will be deemed to have accepted

 6   the Plan as modified if the modification does not materially and adversely change the treatment of

 7   the holder’s claim.

 8               5. Withdrawal or Revocation of Plan.

 9          The Debtors may withdraw the Plan at any time prior to its confirmation date. If the Debtors

10   withdraw the Plan prior to confirmation, or if the Plan is not confirmed, then the Plan will be

11   deemed null and void and not binding on any person or entity.

12               6. Failure of Effective Date.

13          In the event the Effective Date does not occur, nothing in this Plan will be binding on the

14   Debtors or any other person or entity or otherwise be of any force or effect.

15               7. Post-Effective Date Notices.

16          Except as otherwise provided in the Plan, upon and after the Effective Date, notices will be

17   served only on the Office of the United States Trustee, the Reorganized Debtor, and those persons

18   who file with the Bankruptcy Court and serve upon the Reorganized Debtors a request, which

19   includes the person’s name, contact individual, address, telephone number and facsimile number,

20   that such Person receive notice of post-Effective Date matters. Persons who had previously filed

21   with the Bankruptcy Court requests for special notice of the proceedings and other filings in the

22   Bankruptcy Case will not receive notice of post-Effective Date matters unless such persons file a

23   new request in accordance with this Section.

24          F.      Implementation Orders.
25          The Bankruptcy Court may, at any time, make such orders and give such directions as

26   appropriate for consummation of the Plan pursuant to Bankruptcy Code section 1142.

27

28                                      [Signatures on following page]

     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                            18
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page028
                                                                              2028
                                                                                 of
                                      of42
                                         92
 1    Dated: July 10, 2020                      MORA HOUSE LLC

 2                                              By: /s/ Melvin Vaughn
                                                        Melvin Vaughn
 3

 4                                       Its: Managing Member

 5

 6    Dated: July 10, 2020                      FRE INVESTMENT GROUP LLC

 7                                              By: /s/ Melvin Vaughn
                                                        Melvin Vaughn
 8
                                         Its: Managing Member
 9

10
     Dated: July 10, 2020                       BINDER & MALTER, LLP
11

12
                                                By:/s/ Robert G. Harris
13                                               Robert G. Harris
14
                                         Attorneys for Debtors and Debtors-in-possession
15                                       FRE 355 Investment Group, LLC and
                                         Mora House, LLC
16

17

18

19

20

21

22

23

24

25

26
27

28
     DISCLOSURE STATEMENT FOR DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)              19
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 65
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:51:37
                                                                16:42:14 Page
                                                                           Page029
                                                                              2129
                                                                                 of
                                      of42
                                         92
                                                   UNITED STATES BANKRUPTCY COURT
                                                                                                                               EXHIBIT A
                                                   NORTHERN DISTRICT OF CALIFORNIA




In re: FRE 355 INVESTMENT GROUP, LLC, dba FRE 355                              Case No.                      20-50628-SLJ

                                                                               CHAPTER 11
                                                                               MONTHLY OPERATING REPORT
                                                                               (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                      SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:               05/31/20                                  PETITION DATE:                     04/13/20

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in     $1
                                                                            End of Current               End of Prior                   As of Petition
2.      Asset and Liability Structure                                             Month                      Month                          Filing
        a. Current Assets                                                              $37,416                     $37,146
        b. Total Assets                                                            $15,037,415                 $15,037,139                   $14,999,999
        c. Current Liabilities                                                        $141,362                     $16,000
        d. Total Liabilities                                                       $17,437,007                 $17,311,645                   $17,295,645
                                                                                                                                         Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                 Current Month                Prior Month                   (Case to Date)
        a. Total Receipts                                                                 $965                          $0                          $965
        b. Total Disbursements                                                            $688                      $1,005                        $1,020
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                     $277                     ($1,005)                         ($55)
        d. Cash Balance Beginning of Month                                             ($1,054)                    ($1,054)                           $0
        e. Cash Balance End of Month (c + d)                                             ($777)                    ($2,059)                         ($55)
                                                                                                                                          Cumulative
                                                                             Current Month                Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                              N/A                         N/A                           N/A
5.      Account Receivables (Pre and Post Petition)                                         $0                          $0
6.      Post-Petition Liabilities                                                     $141,362                     $16,000
7.      Past Due Post-Petition Account Payables (over 30 days)                         $91,142                          $0

At the end of this reporting month:                                                                                Yes                              No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                 X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                             X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?                                                         X
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                  X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?               X
13. Are a plan and disclosure statement on file?                                                                                          X
14. Was there any post-petition borrowing during this reporting period?                           X

15.     Check if paid: Post-petition taxes        ;                 U.S. Trustee Quarterly Fees          ; Check if filing is current for: Post-petition
        tax reporting and tax returns:            .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
        filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:      June 22, 2020                                                    /s/ Melvin Vaughn
                                                                             Responsible Individual


               Case:
               Case:
               Case:20-50628
                     20-50628
                     20-50628 Doc#
                              Doc#
                              Doc#61
                                   65
                                   75-4Filed:
                                       Filed:
                                          Filed:
                                              06/22/20
                                              07/10/20
                                                 07/28/20Entered:
                                                          Entered:
                                                            Entered:
                                                                   06/22/20
                                                                   07/10/20
                                                                     07/28/20
                                                                            10:00:22
                                                                            14:51:37
                                                                              16:42:14Page
                                                                                      Page
                                                                                        Page 030
                                                                                           122of
                                                                                               30
                                                                                                of7
                                                                                            Revised 1/1/98
                                                    of42
                                                       92
                                                                        BALANCE SHEET
                                                                  (Small Real Estate/Individual Case)                                            EXHIBIT A
                                                            For the Month Ended             05/31/20



                                                                                                                 Check if
                                                                                                                Exemption
      Assets                                                                                                    Claimed on
                                                                                                                Schedule C                      Market Value
         Current Assets
  1        Cash and cash equivalents (including bank accts., CDs, ets.)                                                                                          $267
  2        Accounts receivable (net)                                                                                                                                $0
  3        Retainer(s) paid to professionals                                                                                                                   $37,149 *
  4        Other:                                                                                                                                                   $0
  5

  6                 Total Current Assets                                                                                                                       $37,416

         Long Term Assets (Market Value)
  7        Real Property (residential)                                                                                                                    $14,999,999
  8        Real property (rental or commercial)                                                                                                                    $0
  9        Furniture, Fixtures, and Equipment                                                                                                                      $0
 10        Vehicles                                                                                                                                                $0
 11        Partnership interests                                                                                                                                   $0
 12        Interest in corportations                                                                                                                               $0
 13        Stocks and bonds                                                                                                                                        $0
 14        Interests in IRA, Keogh, other retirement plans                                                                                                         $0
 15        Other:                                                                                                                                                  $0
 16

 17                 Total Long Term Assets                                                                                                                $14,999,999

 18                 Total Assets                                                                                                                          $15,037,415

      Liabilities

         Post-Petition Liabilities

            Current Liabilities
 19             Post-petition not delinquent (under 30 days)                                                                                                        $0
 20             Post-petition delinquent other than taxes (over 30 days)                                                                                       $91,142
 21             Post-petition delinquent taxes                                                                                                                      $0
 22             Accrued professional fees (estimated)                                                                                                          $50,200
 23             Other:
 24             Unsecured Post-Petition Borrowing Responsible Individual                                                                                             $20

 25                 Total Current Liabilities                                                                                                                 $141,362

 26         Long-Term Post Petition Debt

 27                 Total Post-Petition Liabilities                                                                                                           $141,362

         Pre-Petition Liabilities (allowed amount)
 28              Secured claims (residence)                                                                                                               $12,113,909
 29              Secured claims (other)                                                                                                                     $161,475
 30              Priority unsecured claims                                                                                                                         $0
 31              General unsecured claims                                                                                                                  $5,020,262

 32                 Total Pre-Petition Liabilities                                                                                                        $17,295,645

 33                 Total Liabilities                                                                                                                     $17,437,007

      Equity (Deficit)

 34                 Total Equity (Deficit)

 35                 Total Liabilities and Equity (Deficit)                                                                                                $17,437,007
      NOTE:
            * The Managing Member, Melvin Vaughn, made a pre-petition loan to the Debtor in the sum of $50,000 from funds which were derived from the sale of his
            1960 Porsche. These funds were sent to Binder & Malter, LLP by wire at approximately 9:59 a.m. on April 13, 2020. The sum of $12,851.63 was applied
            to pre-petition attorneys' fees and costs, leaving an initial retainter in the sum of $37,148.37. Due to the emergency nature of the filing of this case, the
            retainer funds were deposited into an account held by Mora Estates 1, LLC, another company in which the Managing Member holds a 100% interest in. The
            initial retainer was wired directly from this account due to Mr. Vaughn's concern that the secured creditor who holds a deed of trust against the only asset of
            this estate was about to foreclose.


Case:
Case:
Case:20-50628
      20-50628
      20-50628 Doc#
               Doc#
               Doc#61
                    65
                    75-4Filed:
                        Filed:
                           Filed:
                               06/22/20
                               07/10/20
                                  07/28/20Entered:
                                           Entered:
                                             Entered:
                                                    06/22/20
                                                    07/10/20
                                                      07/28/20
                                                             10:00:22
                                                             14:51:37
                                                               16:42:14Page
                                                                       Page
                                                                         Page 031
                                                                            223of
                                                                                31
                                                                                 of7
                                                                                Revised 1/1/98
                                     of42
                                        92
                                                                                                         EXHIBIT A


                                    SCHEDULES TO THE BALANCE SHEET


                                                          Schedule A
                                                  Rental Income Information

     List the Rental Information Requested Below By Properties (For Rental Properties Only)

                                                                  Property 1               Property 2               Property 3
 1    Description of Property                                                   0                         0                        0

 2    Scheduled Gross Rents
      Less:
 3     Vacancy Factor
 4     Free Rent Incentives
 5     Other Adjustments


 6    Total Deductions                                                         $0                       $0                       $0

 7    Scheduled Net Rents                                                      $0                       $0                       $0

 8    Less: Rents Receivable (2)

 9    Scheduled Net Rents Collected (2)                                        $0                       $0                       $0


        (2) To be completed by cash basis reporters only.




                                                           Schedule B
                                         Recapitulation of Funds Held at End of Month

                                                                 Account 1                 Account 2                 Account 3
10   Bank                                                    Chase

11   Account No.                                                             1180
12   Account Purpose                                         Checking

13   Balance, End of Month                                                  $267

14   Total Funds on Hand for all Accounts                                   $267




     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




       Case:
       Case:
       Case:20-50628
             20-50628
             20-50628 Doc#
                      Doc#
                      Doc#61
                           65
                           75-4Filed:
                               Filed:
                                  Filed:
                                      06/22/20
                                      07/10/20
                                         07/28/20Entered:
                                                  Entered:
                                                    Entered:
                                                           06/22/20
                                                           07/10/20
                                                             07/28/20
                                                                    10:00:22
                                                                    14:51:37
                                                                      16:42:14Page
                                                                              Page
                                                                                Page 032
                                                                                   324of
                                                                                       32of71/1/98
                                                                                   Revised
                                            of42
                                               92
                                                                                                                  EXHIBIT A
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                               Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended      05/31/20

                                                                                                Actual                 Cumulative
                                                                                             Current Month            (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                          $0                       $0
2          Cash Received from Sales                                                                       $0                       $0
3          Interest Received                                                                              $0                       $0
4          Borrowings - Pre-petition                                                                      $0                       $0
5          Funds from Shareholders, Partners, or Other Insiders                                         $945                     $945
6          Capital Contributions                                                                          $0                       $0
7          Post-Petition borrowing Responsible Individual                                                $20                      $20
8
9
10
11

12                Total Cash Receipts                                                                   $965                     $965

     Cash Disbursements
13         Selling                                                                                        $0                           $0
14         Administrative                                                                                 $0                           $0
15         Insurance                                                                                    $550                           $0
16         Repairs and Maintenance                                                                      $123                           $0
17         Interest Paid                                                                                  $0                           $0
           Rent/Lease:
18               Personal Property                                                                           $0                        $0
19               Real Property                                                                               $0                        $0
           Amount Paid to Owner(s)/Officer(s)
20               Salaries                                                                                    $0                        $0
21               Draws                                                                                       $0                        $0
22               Commissions/Royalties                                                                       $0                        $0
23               Expense Reimbursements                                                                      $0                        $0
24               Other                                                                                       $0                        $0
25         Salaries/Commissions (less employee withholding)                                                  $0                        $0
26         Management Fees                                                                                   $0                        $0
           Taxes:
27               Employee Withholding                                                                        $0                        $0
28               Employer Payroll Taxes                                                                      $0                        $0
29               Real Property Taxes                                                                         $0                        $0
30               Other Taxes                                                                                 $0                        $0
31         Other Cash Outflows:
32               Secretary of State                                                                          $0                   $20
33

34               Transfer to Checking 9892 in error                                                          $0                  $725


35               Transfer to Checking 7223 in error                                                       $0                     $220
36               Bank charges                                                                            $15                      $55

37               Total Cash Disbursements:                                                              $688                   $1,020

38 Net Increase (Decrease) in Cash                                                                      $277                      ($55)

39 Cash Balance, Beginning of Period                                                                  ($1,054)

40 Cash Balance, End of Period                                                                         ($777)                     ($55)




              Case:
              Case:
              Case:20-50628
                    20-50628
                    20-50628 Doc#
                             Doc#
                             Doc#61
                                  65
                                  75-4Filed:
                                      Filed:
                                         Filed:
                                             06/22/20
                                             07/10/20
                                                07/28/20Entered:
                                                         Entered:
                                                           Entered:
                                                                  06/22/20
                                                                  07/10/20
                                                                    07/28/20
                                                                           10:00:22
                                                                           14:51:37
                                                                             16:42:14Page
                                                                                     Page
                                                                                       Page 033
                                                                                          425of
                                                                                              33
                                                                                               of7
                                                                                           Revised 1/1/98
                                                   of42
                                                      92
                                                                                                                                                  EXHIBIT A
                                                                                                                             May 01, 2020 through May 29, 2020
                                             JPMorgan Chase Bank, N.A.
                                             P O Box 182051                                                            Account Number:                      1180

                                             Columbus, OH 43218- 2051

                                                                                                                    CUSTOMER SERVICE INFORMATION

                                                                                                                    Web site:                          Chase.com
                                                                                                                    Service Center:                1-800-242-7338
                                             00019812 DRE 703 141 15120 YNNNNNNNNNN T 1 000000000 64 0000           Deaf and Hard of Hearing:      1-800-242-7383
                                             FRE 355 INVESTMENT GROUP, LLC                                          Para Espanol:                  1-888-622-4273
                                             DEBTOR-IN-POSSESSION 20-50628                                          International Calls:           1-713-262-1679
                                             PO BOX 3156
                                             LOS ALTOS CA 94024-0156




                                                                                                                                                                          00198120101200000021
        *start*after address message area1




        We updated the Funds Availability Policy in the Deposit Account Agreement

        We increased the minimum amount of funds that we make available to you the next business day when you deposit a check.
        For more information, please see the Funds Availability Policy in the Deposit Account Agreement at chase.com/disclosures.

        Please call the number on your statement if you have questions. We accept operator relay calls.
        *end*after address message area1




       *start*summary




                                                                                   Chase Total Business Checking
                      CHECKING SUMMARY
                    Beginning Balance                                                                               -$9.16
                    Deposits and Additions                                                      3                   965.00
                    ATM & Debit Card Withdrawals                                                3                  -673.66
                    Fees                                                                        1                   -15.00
                    Ending Balance                                                              7                  $267.18
       *end*summary



*start*deposits and additions




           DEPOSITS AND ADDITIONS

            05/01                                    Online Transfer From Chk ...7223 Transaction#: 9541748127                                                   $20.00
            05/22                                    ATM Cash Deposit      05/22 199 Main St Los Altos CA Card 4534                                              900.00
            05/22                                    Online Transfer From Chk ...9892 Transaction#: 9655826769                                                    45.00
            Total Deposits and Additions                                                                                                                     $965.00
*end*deposits and additions



 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              05/28                              Card Purchase       05/27 State Farm Insurance 800-956-6310 IL Card 4534                                    $550.25
              05/28                              Card Purchase With Pin 05/28 The Home Depot #6635 San Jose CA Card 4534                                      112.41
              05/28                              Card Purchase With Pin 05/28 Lucky #723.Los Los Altos CA Card 4534                                            11.00
              Total ATM & Debit Card Withdrawals                                                                                                             $673.66
 *end*atm debit withdrawal


 *start*atm and debit card summary




                        ATM & DEBIT CARD SUMMARY
          Melvin Vaughn Card 4534
                                                                  Total ATM Withdrawals & Debits                                                               $0.00
 *end*atm and debit card summary
                                                                  Total Card Purchases                                                                       $673.66

                                                 Case:
                                                 Case:
                                                 Case:20-50628
                                                       20-50628
                                                       20-50628 Doc#
                                                                Doc#
                                                                Doc#61
                                                                     65
                                                                     75-4Filed:
                                                                         Filed:
                                                                            Filed:
                                                                                06/22/20
                                                                                07/10/20
                                                                                   07/28/20Entered:
                                                                                            Entered:
                                                                                              Entered:
                                                                                                     06/22/20
                                                                                                     07/10/20
                                                                                                       07/28/20
                                                                                                              10:00:22
                                                                                                              14:51:37
                                                                                                                16:42:14  Page
                                                                                                                           PagePage
                                                                                                                      Page 1 of 2   034
                                                                                                                                  526of
                                                                                                                                      34
                                                                                                                                       of7
                                                                                      of42
                                                                                         92
                                                                                                                                              EXHIBIT A
                                                                                                                     May 01, 2020 through May 29, 2020
                                                                                                                 Account Number:                        1180



   *start*atm and debit card summary




                                                            Total Card Deposits & Credits                                                                $900.00
            ATM & Debit Card Totals
                                                            Total ATM Withdrawals & Debits                                                                 $0.00
                                                            Total Card Purchases                                                                         $673.66
   *end*atm and debit card summary
                                                            Total Card Deposits & Credits                                                                $900.00
   *start*fees section




                         FEES

               05/29                          Monthly Service Fee                                                                                          $15.00
               Total Fees                                                                                                                                  $15.00
   *end*fees section




*start*post fees message




        You were charged a monthly service fee of $15.00 this period. You can avoid this fee in the future by maintaining a
        minimum daily balance of $1,500.00. Your minimum daily balance was -$9.16.
*end*post fees message


*start*daily ending balance3




            DAILY ENDING BALANCE

            05/01                                                                            $10.84
            05/22                                                                            955.84
            05/28                                                                            282.18
            05/29
*end*daily ending balance3
                                                                                             267.18
*start*service charge summary3




              SERVICE CHARGE SUMMARY

            Checks Paid / Debits                                                                                                                               3
            Deposits / Credits                                                                                                                                 0
            Deposited Items                                                                                                                                    0
            Transaction Total                                                                                                                                  3


            Service Fee                                                                                                                                 $15.00
            Service Fee Credit                                                                                                                           $0.00
            Net Service Fee                                                                                                                             $15.00
            Excessive Transaction Fees (Above 100)                                                                                                       $0.00
            Total Service Fees
*end*service charge summary3
                                                                                                                                                        $15.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case:
                                              Case:
                                              Case:20-50628
                                                    20-50628
                                                    20-50628 Doc#
                                                             Doc#
                                                             Doc#61
                                                                  65
                                                                  75-4Filed:
                                                                      Filed:
                                                                         Filed:
                                                                             06/22/20
                                                                             07/10/20
                                                                                07/28/20Entered:
                                                                                         Entered:
                                                                                           Entered:
                                                                                                  06/22/20
                                                                                                  07/10/20
                                                                                                    07/28/20
                                                                                                           10:00:22
                                                                                                           14:51:37
                                                                                                             16:42:14  Page
                                                                                                                        PagePage
                                                                                                                   Page 2 of 2   035
                                                                                                                               627of
                                                                                                                                   35
                                                                                                                                    of7
                                                                                   of42
                                                                                      92
                                                                                                                      EXHIBIT A


                                FRE 355 Investment Group, LLC (Check Register May 1, 2020-May 29, 2020)
Date     Bank       Account         Description                     Amount Type       Category                 Receipt Notes

                                    Ending Balance                    -9.16

5/29/20 Chase Bank TOTAL BUS CHK Account Maintenance Fee               -15 Business Other business expenses    N

5/28/20 Chase Bank TOTAL BUS CHK State Farm                         -550.25 Business Homeowner/rental insurance N     State Farm Homeowner Insurance

5/28/20 Chase Bank TOTAL BUS CHK Home Depot                         -112.41 Business Materials & Supplies      N      Outdoor Plant Replacement

5/28/20 Chase Bank TOTAL BUS CHK Lucky                                 -11 Business Meals                      N      Water for Open Houses

5/22/20 Chase Bank TOTAL BUS CHK Online Transfer Chk                    45 Business Transfer                   N      Personal loan to FRE 355

5/22/20 Chase Bank TOTAL BUS CHK ATM Cash Deposit 199 Main Street      900 Business Income                     N      Personal Loan to FRE 355

5/1/20   Chase Bank TOTAL BUS CHK Online Transfer Chk                   20 Business Transfer                   N      transaction#: 9541748127




Case:
Case:
Case:20-50628
      20-50628
      20-50628 Doc#
               Doc#
               Doc#61
                    65
                    75-4Filed:
                        Filed:
                           Filed:
                               06/22/20
                               07/10/20
                                  07/28/20
                                       1 Entered:
                                           Entered:
                                             Entered:
                                                    06/22/20
                                                    07/10/20
                                                      07/28/20
                                                             10:00:22
                                                             14:51:37
                                                               16:42:14Page
                                                                       Page
                                                                         Page 036
                                                                            728of
                                                                                36
                                                                                 of7
                                     of42
                                        92
                                                   UNITED STATES BANKRUPTCY COURT
                                                                                                                               EXHIBIT B
                                                   NORTHERN DISTRICT OF CALIFORNIA




In re: MORA HOUSE , LLC                                                        Case No.                       20-50631-SLJ

                                                                               CHAPTER 11
                                                                               MONTHLY OPERATING REPORT
                                                                               (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                       SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:           5/31/120                                      PETITION DATE:                     04/14/20

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in     $1
                                                                             End of Current
2.      Asset and Liability Structure                                             Month               End of Prior Month             As of Petition Filing
        a. Current Assets                                                              $19,006                     $19,016
        b. Total Assets                                                             $4,019,006                  $4,019,016                     $4,000,000
        c. Current Liabilities                                                         $15,000                      $7,500
        d. Total Liabilities                                                       $13,051,821                 $13,044,321                    $13,036,820
                                                                                                                                          Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                 Current Month                Prior Month                   (Case to Date)
        a. Total Receipts                                                                   $0                          $0                             $0
        b. Total Disbursements                                                             $10                          $0                            $10
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                     ($10)                         $0                           ($10)
        d. Cash Balance Beginning of Month                                                  $0                          $0                             $0
        e. Cash Balance End of Month (c + d)                                              ($10)                         $0                           ($10)
                                                                                                                                          Cumulative
                                                                             Current Month                Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                             N/A                         N/A                            N/A
5.      Account Receivables (Pre and Post Petition)                                         $0                          $0
6.      Post-Petition Liabilities                                                      $15,000                      $7,500
7.      Past Due Post-Petition Account Payables (over 30 days)                              $0                          $0

At the end of this reporting month:                                                                                Yes                              No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                  X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                              X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                   X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?               X
13. Are a plan and disclosure statement on file?                                                                                           X
14. Was there any post-petition borrowing during this reporting period?                                                                    X

15.     Check if paid: Post-petition taxes        ;                 U.S. Trustee Quarterly Fees          ; Check if filing is current for: Post-petition
        tax reporting and tax returns:            .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
        filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:       June 22, 2020                                                   /s/ Melvin Vaughn
                                                                            Responsible Individual


                Case:
                Case:
                Case:20-50631
                      20-50628
                      20-50628 Doc#
                               Doc#
                               Doc#31
                                    65
                                    75-4Filed:
                                        Filed:
                                           Filed:
                                               06/22/20
                                               07/10/20
                                                  07/28/20Entered:
                                                           Entered:
                                                             Entered:
                                                                    06/22/20
                                                                    07/10/20
                                                                      07/28/20
                                                                             10:03:24
                                                                             14:51:37
                                                                               16:42:14Page
                                                                                       Page
                                                                                         Page 037
                                                                                            129of
                                                                                                37
                                                                                                 of7
                                                                                             Revised 1/1/98
                                                     of42
                                                        92
                                                                          BALANCE SHEET
                                                                    (Small Real Estate/Individual Case)                                       EXHIBIT B
                                                              For the Month Ended            05/31/20



                                                                                                                 Check if
                                                                                                                Exemption
       Assets                                                                                                   Claimed on
                                                                                                                Schedule C                     Market Value
          Current Assets
   1         Cash and cash equivalents (including bank accts., CDs, ets.)                                                                                       ($10)
   2         Accounts receivable (net)                                                                                                                            $0
   3         Retainer(s) paid to professionals                                                                                                               $19,016
   4         Other:
   5

   6                  Total Current Assets                                                                                                                   $19,006

          Long Term Assets (Market Value)
   7         Real Property (residential)                                                                                                                          $0
   8         Real property (rental or commercial)                                                                                                         $4,000,000
   9         Furniture, Fixtures, and Equipment                                                                                                                   $0
  10         Vehicles                                                                                                                                             $0
  11         Partnership interests                                                                                                                                $0
  12         Interest in corportations                                                                                                                            $0
  13         Stocks and bonds                                                                                                                                     $0
  14         Interests in IRA, Keogh, other retirement plans                                                                                                      $0
  15         Other:                                                                                                                                               $0
  16

  17                  Total Long Term Assets                                                                                                              $4,000,000

  18                  Total Assets                                                                                                                        $4,019,006

       Liabilities

          Post-Petition Liabilities

                Current Liabilities
  19                Post-petition not delinquent (under 30 days)                                                                                                  $0
  20                Post-petition delinquent other than taxes (over 30 days)                                                                                      $0
  21                Post-petition delinquent taxes                                                                                                                $0
  22                Accrued professional fees                                                                                                                $15,000
  23                Other:                                                                                                                                        $0
  24

  25                  Total Current Liabilities                                                                                                              $15,000

  26            Long-Term Post Petition Debt

  27                  Total Post-Petition Liabilities                                                                                                        $15,000

          Pre-Petition Liabilities (allowed amount)
  28              Secured claims (residence)                                                                                                                     $0
  29              Secured claims (other)                                                                                                                $13,011,821
  30              Priority unsecured claims                                                                                                                      $0
  31              General unsecured claims                                                                                                                  $25,000

  32                  Total Pre-Petition Liabilities                                                                                                    $13,036,821

  33                  Total Liabilities                                                                                                                 $13,051,821

       Equity (Deficit)

  34                  Total Equity (Deficit)                                                                                                             ($9,114,730)

  35                  Total Liabilities and Equity (Deficit)                                                                                              $3,937,091
       NOTE:
                * Binder & Malter, LLP received an initial retainer from the Managing Member, Melvin Vaughn who obtained the funds from a personal loan from a friend
                prior to the filing of the within petition. The funds were deposited into an account held by FRE 355 Investment Group, LLC, also a Debtor-In-Possession,
                Case No. 20-50328-SLJ, because this Debtor does not have a bank account.




Case:
Case:
Case:20-50631
      20-50628
      20-50628 Doc#
               Doc#
               Doc#31
                    65
                    75-4Filed:
                        Filed:
                           Filed:
                               06/22/20
                               07/10/20
                                  07/28/20Entered:
                                           Entered:
                                             Entered:
                                                    06/22/20
                                                    07/10/20
                                                      07/28/20
                                                             10:03:24
                                                             14:51:37
                                                               16:42:14Page
                                                                       Page
                                                                         Page 038
                                                                            230of
                                                                                38
                                                                                 of7
                                                                                Revised 1/1/98
                                     of42
                                        92
                                                                                                         EXHIBIT B


                                    SCHEDULES TO THE BALANCE SHEET


                                                          Schedule A
                                                  Rental Income Information

     List the Rental Information Requested Below By Properties (For Rental Properties Only)

                                                                  Property 1               Property 2               Property 3
 1    Description of Property                                                   0

 2    Scheduled Gross Rents
      Less:
 3     Vacancy Factor
 4     Free Rent Incentives
 5     Other Adjustments


 6    Total Deductions                                                         $0                       $0                       $0

 7    Scheduled Net Rents                                                      $0                       $0                       $0

 8    Less: Rents Receivable (2)

 9    Scheduled Net Rents Collected (2)                                        $0                       $0                       $0


        (2) To be completed by cash basis reporters only.




                                                           Schedule B
                                         Recapitulation of Funds Held at End of Month

                                                                 Account 1              Account 2                    Account 3
10   Bank                                                    Chase
                                                             account opened in May 2020
11   Account No.
12   Account Purpose                                         Checking

13   Balance, End of Month                                                  ($10)

14   Total Funds on Hand for all Accounts                                   ($10)




     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




       Case:
       Case:
       Case:20-50631
             20-50628
             20-50628 Doc#
                      Doc#
                      Doc#31
                           65
                           75-4Filed:
                               Filed:
                                  Filed:
                                      06/22/20
                                      07/10/20
                                         07/28/20Entered:
                                                  Entered:
                                                    Entered:
                                                           06/22/20
                                                           07/10/20
                                                             07/28/20
                                                                    10:03:24
                                                                    14:51:37
                                                                      16:42:14Page
                                                                              Page
                                                                                Page 039
                                                                                   331of
                                                                                       39of71/1/98
                                                                                   Revised
                                            of42
                                               92
                                                                                                             EXHIBIT B
                                 STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                               Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended      05/31/20

                                                                                               Actual               Cumulative
                                                                                            Current Month          (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                            $0                      $0
2          Cash Received from Sales                                                                         $0                      $0
3          Interest Received                                                                                $0                      $0
4          Borrowings                                                                                       $0                      $0
5          Funds from Shareholders, Partners, or Other Insiders                                             $0                      $0
6          Capital Contributions                                                                            $0                      $0
7
8
9
10
11

12               Total Cash Receipts                                                                        $0                      $0

     Cash Disbursements
13         Selling                                                                                          $0
14         Administrative                                                                                   $0
15         Capital Expenditures                                                                             $0
16         Principal Payments on Debt                                                                       $0
17         Interest Paid                                                                                    $0
           Rent/Lease:
18               Personal Property                                                                          $0
19               Real Property                                                                              $0
           Amount Paid to Owner(s)/Officer(s)
20               Salaries                                                                                   $0
21               Draws                                                                                      $0
22               Commissions/Royalties                                                                      $0
23               Expense Reimbursements                                                                     $0
24               Other                                                                                      $0
25         Salaries/Commissions (less employee withholding)                                                 $0
26         Management Fees                                                                                  $0
           Taxes:
27               Employee Withholding                                                                    $0
28               Employer Payroll Taxes                                                                  $0
29               Real Property Taxes                                                                     $0
30               Other Taxes                                                                             $0
31         Other Cash Outflows:                                                                          $0
32               Bank charges                                                                           $10                     $10
33

34


35
36

37               Total Cash Disbursements:                                                              $10                     $10

38 Net Increase (Decrease) in Cash                                                                     ($10)                   ($10)

39 Cash Balance, Beginning of Period

40 Cash Balance, End of Period                                                                         ($10)                   ($10)




             Case:
             Case:
             Case:20-50631
                   20-50628
                   20-50628 Doc#
                            Doc#
                            Doc#31
                                 65
                                 75-4Filed:
                                     Filed:
                                        Filed:
                                            06/22/20
                                            07/10/20
                                               07/28/20Entered:
                                                        Entered:
                                                          Entered:
                                                                 06/22/20
                                                                 07/10/20
                                                                   07/28/20
                                                                          10:03:24
                                                                          14:51:37
                                                                            16:42:14Page
                                                                                    Page
                                                                                      Page 040
                                                                                         432of
                                                                                             40
                                                                                              of7
                                                                                         Revised 1/1/98
                                                  of42
                                                     92
                                                                                                                                      EXHIBIT B
                                                                                                                 May 15, 2020 through May 29, 2020
                                 JPMorgan Chase Bank, N.A.
                                 P O Box 182051                                                           Account Number:                       5303

                                 Columbus, OH 43218- 2051

                                                                                                       CUSTOMER SERVICE INFORMATION

                                                                                                       Web site:                           Chase.com
                                                                                                       Service Center:                 1-800-242-7338
                                 00021358 DRE 703 143 15120 NNNNNNNNNNN T 1 000000000 64 0000          Deaf and Hard of Hearing:       1-800-242-7383
                                 MORA HOUSE LLC DEBTOR-IN-POSSESSION                                   Para Espanol:                   1-888-622-4273
                                 20-50631                                                              International Calls:            1-713-262-1679
                                 PO BOX 3156
                                 LOS ALTOS CA 94024-0156




                                                                                                                                                              00213580101000000021
         *start*summary




                                                                       Chase Total Business Checking
                         CHECKING SUMMARY
                         Beginning Balance                                                              $0.00
                         Deposits and Additions                                     1                     5.00
                         Fees                                                       2                   -15.00
                         Ending Balance                                             3                  -$10.00
         *end*summary



 *start*deposits and additions




             DEPOSITS AND ADDITIONS

              05/18                      Service Fee Reversal                                                                                        $5.00
              Total Deposits and Additions                                                                                                           $5.00
 *end*deposits and additions



   *start*fees section




                         FEES

                05/15                Card Replacement Fee                                                                                             $5.00
                05/27                Orig CO Name:Check OR Supply      Orig ID:1410216800 Desc Date:200522 CO Entry                                   10.00
                                     Descr:Order Sec:PPD Trace#:042000019576920 Eed:200527 Ind ID:
                                     Ind Name:Mora House LLC Trn: 1489576920Tc
                Total Fees                                                                                                                           $15.00
   *end*fees section




*start*daily ending balance3




            DAILY ENDING BALANCE

            05/15                                                                          -$5.00
            05/18                                                                            0.00
            05/27
*end*daily ending balance3
                                                                                           -10.00
*start*service charge summary3




              SERVICE CHARGE SUMMARY

            Checks Paid / Debits                                                                                                                       0
            Deposits / Credits                                                                                                                         0
            Deposited Items                                                                                                                            0
            Transaction Total
*end*service charge summary3
                                                                                                                                                       0




                                     Case:
                                     Case:
                                     Case:20-50631
                                           20-50628
                                           20-50628 Doc#
                                                    Doc#
                                                    Doc#31
                                                         65
                                                         75-4Filed:
                                                             Filed:
                                                                Filed:
                                                                    06/22/20
                                                                    07/10/20
                                                                       07/28/20Entered:
                                                                                Entered:
                                                                                  Entered:
                                                                                         06/22/20
                                                                                         07/10/20
                                                                                           07/28/20
                                                                                                  10:03:24
                                                                                                  14:51:37
                                                                                                    16:42:14  Page
                                                                                                               PagePage
                                                                                                          Page 1 of 2   041
                                                                                                                      533of
                                                                                                                          41
                                                                                                                           of7
                                                                          of42
                                                                             92
                                                                                                                                              EXHIBIT B
                                                                                                                     May 15, 2020 through May 29, 2020
                                                                                                                 Account Number:                        5303



*start*service charge summary3




                                                                                (continued)
              SERVICE CHARGE SUMMARY

            Service Fee                                                                                                                                   $0.00
            Service Fee Credit                                                                                                                            $0.00
            Net Service Fee                                                                                                                               $0.00
            Excessive Transaction Fees (Above 100)                                                                                                        $0.00
            Total Service Fees
*end*service charge summary3
                                                                                                                                                          $0.00
*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case:
                                              Case:
                                              Case:20-50631
                                                    20-50628
                                                    20-50628 Doc#
                                                             Doc#
                                                             Doc#31
                                                                  65
                                                                  75-4Filed:
                                                                      Filed:
                                                                         Filed:
                                                                             06/22/20
                                                                             07/10/20
                                                                                07/28/20Entered:
                                                                                         Entered:
                                                                                           Entered:
                                                                                                  06/22/20
                                                                                                  07/10/20
                                                                                                    07/28/20
                                                                                                           10:03:24
                                                                                                           14:51:37
                                                                                                             16:42:14  Page
                                                                                                                        PagePage
                                                                                                                   Page 2 of 2   042
                                                                                                                               634of
                                                                                                                                   42
                                                                                                                                    of7
                                                                                   of42
                                                                                      92
                                                                                            EXHIBIT B


                    MORA HOUSE, LLC (CHECK REGISTER) MAY 1, 2020-MAY 31, 2020)
Date    Bank        Account        Description          Amount Type      Category               Receipt Notes

5/31/20 Chase BankTOTAL BUS CHK    ENDING BALANCE        -10.00

5/27/20Chase Bank   TOTAL BUS CHKCheck Fee charge        -10.00 Business Bank Charge

5/18/20 Chase Bank TOTAL BUS CHK Service Fee Reversal        5 Business Income                  N

5/15/20 Chase Bank TOTAL BUS CHK Card                        -5 Business Other business expenses N




Case:
Case:
Case:20-50631
      20-50628
      20-50628 Doc#
               Doc#
               Doc#31
                    65
                    75-4Filed:
                        Filed:
                           Filed:
                               06/22/20
                               07/10/201 Entered:
                                  07/28/20 Entered:
                                             Entered:
                                                    06/22/20
                                                    07/10/20
                                                      07/28/20
                                                             10:03:24
                                                             14:51:37
                                                               16:42:14Page
                                                                       Page
                                                                         Page 043
                                                                            735of
                                                                                43
                                                                                 of7
                                     of42
                                        92
                                                                                                                                                                                                                           EXHIBIT C
                                    Capital Gains and Other Taxes Analysis for FRE 355 Investment Group, LLC and Mora House, LLC
                                    Date:        7/1/2020

                                    MORA HOUSE:                                                         FRE 355 INVESTMENT GROUP, LLC:                                    COMBINED SALE OF BOTH PROPERTIES:
                                    Tax Basis:                                                          Tax Basis:                                                        Tax Basis:
                                               Original Purchase Price:                   $2,500,000               Original Purchase Price:                    $1,484,000            Tax Basis Mora House:                          $3,395,000
                                               Improvements (estimated):                   $350,000                Improvements (estimated):                   $8,000,000            Tax Basis FRE:                                $14,038,065
                                               Capitalized Expenses                        $545,000                Capitalized Expenses                        $4,554,065                        Combined Tax Basis                $17,433,065
                                                           Tax Basis                      $3,395,000                           Tax Basis                      $14,038,065




       Case: 20-50628
                                    Tax Projections:                                                    Tax Projections:                                                     Tax Projections:
                                                Estimated Selling Price:                   $3,500,000               Estimated Selling Price:                   $14,999,999               Estimated Selling Price:                   $17,500,000
                                                Estimated sales expenses @7%                ‐$245,000               Estimated sales expenses @7%               ‐$1,050,000               Estimated sales expenses @7%               ‐$1,225,000
                                                Tax Basis:                                ‐$3,395,000               Tax Basis:                                ‐$14,038,065               Combined Tax Basis:                       ‐$17,433,065
                                                Net Projected Loss on Sale:                 ‐$140,000               Net Projected Loss on Sale:                   ‐$88,066               Net Projected Loss on Sale:                ‐$1,158,065

                                               No capital gains tax on sale due to loss                            No capital gains tax on sale due to loss                             No capital gains tax on sale due to loss




       Doc# 75-4
                                               California LLC projected taxes                                      California LLC projected taxes                                       California LLC projected taxes
                                               and fees                                       $6,800               and fees                                       $12,590               and fees                                       $19,390


                                    Cash flow Projections:                                              Cash flow Projections:                                               Cash flow Projections:
                                               Estimated Selling Price:                    $3,500,000              Estimated Selling Price:                    $14,999,999              Estimated Selling Price:                    $17,500,000
                                               Estimated sales expenses @7%                 ‐$245,000              Estimated sales expenses @7%                ‐$1,050,000              Estimated sales expenses @7%                ‐$1,225,000
                                               Blanchard Deed of Trust (claim filed):     ‐$2,441,803              S&R Claim Estimate (not filed)             ‐$13,000,000              S&R Claim Estimate (not filed)             ‐$13,000,000




          of 92
Filed: 07/28/20
                                               S&R Release Price:                           ‐$500,000              Estimated Property Taxes (claim filed):       ‐$255,300              Blanchard Deed of Trust                     ‐$2,441,803
                                               Estimated Property Taxes (not filed)         ‐$116,838              FTB Lien (not filed)                            ‐$3,453              Mora House Est. Property Taxes                ‐$116,838
                                               Estimated Net Cash from Sale:                 $196,359              EPS Plumbing Abstract Lien (not filed)         ‐$27,000              FRE Estimated Property Taxes                  ‐$255,300
                                                                                                                   Estimated Net Cash from Sale:                  $664,246              FTB Lien (not filed)                            ‐$3,453
                                                                                                                                                                                        EPS Plumbing Abstract Lien (not filed)         ‐$27,000
                                                                                                                                                                                        Estimated Net Cash from Sale:                  $430,606




       Entered: 07/28/20 16:42:14
        44
   Page044
                                                                       Case: 20-50628              Doc# 65              Filed: 07/10/20 Entered: 07/10/20 14:51:37                                  Page 36 of
                                                                                                                                      42
                                                                                                                             EXHIBIT D




       Case: 20-50628
       Doc# 75-4
          of 92
Filed: 07/28/20
                                    SYBARITE LUXURY REAL ESTATE
                                                        10718 MORA DRIVE MARKETING KIT




       Entered: 07/28/20 16:42:14
        45
   Page045
                                       Case: 20-50628    Doc# 65   Filed: 07/10/20 Entered: 07/10/20 14:51:37   Page 37 of
                                                                                 42
                                                                                                                         EXHIBIT D




       Case: 20-50628
       Doc# 75-4
          of 92
Filed: 07/28/20
       Entered: 07/28/20 16:42:14
        46
   Page046
                                    Case: 20-50628   Doc# 65   Filed: 07/10/20 Entered: 07/10/20 14:51:37   Page 38 of
                                                                             42
                                                                                                                                                        EXHIBIT D




       Case: 20-50628
                                WHO WE ARE




       Doc# 75-4
                                syb·a·rite
                                /ࣷsib࠯ॠrţt/
                                noun
                                a person who is self-indulgent in their fondness
                                for sensuous luxury.




          of 92
Filed: 07/28/20
                                Sybarite captures the essence of California’s Bay
                                Area—including luxury, elegance, altruism, and
                                innovation.

                                With the support and strength of an elite team
                                of seasoned real estate professionals,
                                We manage every facet of clients’ experiences
                                seamlessly.




       Entered: 07/28/20 16:42:14
        47
   Page047
                                                            Case: 20-50628          Doc# 65   Filed: 07/10/20 Entered: 07/10/20 14:51:37   Page 39 of
                                                                                                            42
                                                                                                                                                      EXHIBIT D
                                10718 MORA DRIVE MARKETING SCHEDULE
                                    MARKET PREPARATIONS
                                    Photoshoot-Hire model for lifestyle photoshoot to highlight the outside/SIP living potential with David Eichler
                                    Video and 3D Tour if needed
                                    Floor Plan Design if needed
                                    Dedicated Property Website Planning & Development




       Case: 20-50628
                                    COMING SOON PITCH
                                    Contact personal sphere of high net worth clients, friends and modern home enthusiasts at Facebook/Yahoo/Google/Twitter/Professional
                                    athletes/LinkedIn/Box/Cortezyme/Coupa/ NerdWallet/Databricks/Tesla/Uber for example.




          j u n e
                                    Personally reach out to select agents




       Doc# 75-4
                                    Social Media Marketing (Instagram, Facebook, Twitter & Linkedin)
                                    Compass Global Listings Feed
                                    Compass Catch
                                    Compass Private Exclusives
                                    Compass Coming Soon
                                    Top Agent Network




          of 92
Filed: 07/28/20
                                    Coming Soon eBlast to the Top 100
                                    The Network Group cross promotions amongst the Top Bay Area
                                    Compass agents

                                    MARKET LAUNCHING
                                    MLS & Website Activation (10718mora.com)
                                    International & Domestic Syndication via Proxio Pro
                                    ListGlobally - Worldwide promotion to potential buyers across
                                    60+ countries
                                    Invite select agents/clients for private in person or virtual tours
                                    Catered Tour and event if SIP allows




       Entered: 07/28/20 16:42:14
                                    Punch Magazine October Ad Placement
                                    For Sale Eblast Sent to Top Agents
                                    Juwai.com Chinese Marketing
                                    Dwell Magazine submission




        48
   Page048
                                    SF Curbed Story Pitch
                                    Facebook & Instagram Paid Ads
                                    Adwerx Advertising - Optimized ads for Facebook, websites, NewsFeeds, and in thousands of mobile apps
                                    Social Media        Case: 20-50628 Doc# 65 Filed: 07/10/20 Entered: 07/10/20 14:51:37 Page 40 of
                                                                                                       42
                                                                                                                                                                                                                                                                                                                                                                                                                                             EXHIBIT D
                                10718 MORA DRIVE MARKETING SCHEDULE



                                                                                                                                                                                Continue to stay in touch with and remind clients of
                                                                                                                                                                                the Mora House availability, value and potential as




       Case: 20-50628
                                                                                                                                                                                a SIP compound
                                                                                                                                                                                Luxury Homes Ad Placement
                                                                                                                                                                                Ongoing Juwai.com Campaign
                                                                                                                                                                                Ongoing Facebook & Instagram Paid Advertisements




       Doc# 75-4
                                                                                                                                                                                Private Broker + Client Showings
                                                                                                                                                                                Social media




                                                                                                    j u l y




          of 92
Filed: 07/28/20
                                                                                                                                                                                                                                                                                                                                                                                       Hillsborough
                                                                                                                                                                                                                                                                                                                                                                                       2595 Butternut Drive
                                                                                                                                                                                                                                                                                                                                                                                       4 Bed | 4 Full + 1 Half Bath | 4,767 Sq Ft
                                                                                                                                                                                                                                                                                                                                                                                       2595butternut.com




                                    High-End Magazine sent to all my past clients
                                    Capture Magazine Ad Placement
                                    Gentry Ad Placement
                                    Ongoing Juwai.com Campaign
                                    Ongoing Facebook & Instagram Paid Advertisements
                                    Private Broker + Client Showings
                                    Continue networking, selling and describing the values,




       Entered: 07/28/20 16:42:14
                                    architecture, potential, craftsmanship and exclusivity of
                                                                                                                                                                                                                                                                                                                                              Phil Chen
                                    the Mora House.                                                                                                                                                                                                                                                                                           650.204.1920
                                                                                                        Hillsborough
                                                                                                        165 Woodridge Road                                                                                                                                                                                                                    phil@sybariterealty.com
                                                                                                                                                                                                                                                                                                                                              sybariterealty.com
                                    Social media                                                        6 Bed | 6 Full + 4 Half Bath | 15,776 Sq Ft                                                                                                                                                                                           DRE 01715177
                                                                                                        Lot with approved plans
                                                                                                        165woodridge.com
                                                                                                        Compass is a real estate broker licensed by the State of California and abides by Equal Housing Opportunity laws. License Number 01527235. All material presented herein is intended for informational purposes only. Information is compiled from sources deemed
                                                                                                        reliable but is subject to errors, omissions, changes in price, condition, sale or withdrawal without notice. No statement is made as to accuracy of any description. All measurements and square footages are approximate. This is not intended to solicit property already
                                                                                                        listed. Nothing herein shall be construed as legal, accounting or other professional advice outside the realm of real estate brokerage.



                                                                                                                                                                                                                                                                                                                                                                                                                                    Coming




        49
                                                                                                                                                                                                                                                                                                                                                                                                                                    Soon




   Page049
                                                                                                                                                                                                                                                                                                                                                                                                                                    IN HILLSBOROUGH




           a u g u s t
                                                       Case: 20-50628       Doc# 65     Filed: 07/10/20 Entered: 07/10/20 14:51:37                                                                                                                                                                                                                                                             Page 41 of                                                modernhillsborough.com


                                                                                                      42
                                                                                                                             EXHIBIT D




       Case: 20-50628
       Doc# 75-4
          of 92
Filed: 07/28/20
                                    SYBARITE LUXURY REAL ESTATE
                                                        10718 MORA DRIVE MARKETING KIT




       Entered: 07/28/20 16:42:14
        50
   Page050
                                       Case: 20-50628    Doc# 65   Filed: 07/10/20 Entered: 07/10/20 14:51:37   Page 42 of
                                                                                 42
                             EXHIBIT 3

Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page051
                                                                                 51
                                       of 92
 1 Michael W. Malter, Esq. ID #96533
   Robert G. Harris, Esq. ID #124678
 2 Julie H. Rome-Banks, Esq. ID #142364
   Binder & Malter, LLP
 3 2775 Park Avenue
   Santa Clara, CA 95050
 4 Telephone: (408) 295-1700
   Facsimile: (408) 295-1531
 5 Email: Michael@bindermalter.com
   Email: Rob@bindermalter.com
 6 Email: Julie@bindermatler.com

 7 Attorneys for Debtors and Debtors-in-possession
   FRE 355 Investment Group, LLC and Mora House, LLC
 8

 9                               UNITED STATES BANKRUPTCY COURT
10                       NORTHERN DISTRICT OF CALIFORNIA, DIVISION 5
11

12 In re:                                              Case No. 20-50628-SLJ
13 FRE 355 INVESTMENT GROUP, LLC, dba                  Cases Jointly Administered
14 FRE 355,                                            Chapter 11
15                                      Debtor.

16
     In re                                             Case No. 20-50631-SLJ
17
     MORA HOUSE, LLC,                                  Chapter 11
18
                                        Debtor.        DISCLOSURE HEARING:
19

20                                                     Date: September 3, 2020
                                                       Time: 1:30 p.m.
21                                                     Courtroom: 11 (telephonic)

22
                                DEBTORS’ PLAN OF REORGANIZATION
23                                        (JULY 10, 2020)
24

25

26
27

28
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page1052
                                                            16:42:14 Page   52
                                                                            of
                                    of20
                                       92
 1                                           TABLE OF CONTENTS
     I.      DEFINITIONS ...................................................................................................................... 1
 2
     II.     TREATMENT OF UNCLASSIFIED CLAIMS ................................................................... 2
 3
     III.    TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS ......................................... 3
 4
             A.        Classes under Plan and Voting Rights Summary ...................................................... 3
 5
             B.        Treatment of Claims .................................................................................................. 4
 6
             Class 1A – Blanchard Trust .................................................................................................. 4
 7
             Class 1B – S&R..................................................................................................................... 4
 8
             Class 1C – Department of Tax & Collections ....................................................................... 5
 9
             Class 2A – S&R .................................................................................................................... 5
10
             Class 2B – Department of Tax & Collections ....................................................................... 5
11
             Class 2C – EPS Plumbing ..................................................................................................... 6
12
             Class 3A – FRE 355 General Unsecured Claims .................................................................. 6
13
             Class 3B – Mora House LLC General Unsecured Claims .................................................... 6
14
             Class 4A – Equity Interests in FRE 355 ................................................................................ 7
15
             Class 4B – Equity Interests in Mora House LLC .................................................................. 7
16
     IV.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES ............................................. 7
17
             A.        Assumption and Rejection ........................................................................................ 7
18
                       1.         Contract Assumed. ........................................................................................ 7
19
                       2.         Rejection of All Other Contracts Not Assumed. ........................................... 7
20
                       3.         Claims Arising Out of Rejection. .................................................................. 7
21
     V.      MEANS OF EXECUTION. .................................................................................................. 7
22
             A.        Reorganized Debtors. ................................................................................................ 7
23
             B.        Marketing and Sale of Mora House and Mora Lot. .................................................. 8
24
             C.        Effect of Failure to Close Sale. ................................................................................. 8
25
             D.        Effective Date Distribution. ...................................................................................... 8
26
             E.        Funding and Operation of Disputed Claims Reserve. ............................................... 9
27
             F.        Distributions Generally. ............................................................................................ 9
28
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                                                                 Page i
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page2053
                                                            16:42:14 Page   53
                                                                            of
                                    of20
                                       92
 1           G.       Powers of Reorganized Debtor. .............................................................................. 11

 2 VI.       EFFECT OF CONFIRMATION OF PLAN ....................................................................... 12

 3           A.       Confirmation Injunction. ......................................................................................... 12

 4           B.       Binding Effect. ........................................................................................................ 12

 5 VII.      RETENTION OF JURISDICTION .................................................................................... 12

 6 VIII.     GENERAL PROVISIONS .................................................................................................. 14

 7           A.       Preservation of Causes of Action. ........................................................................... 14

 8           B.       Cramdown. .............................................................................................................. 14

 9           C.       Severability. ............................................................................................................. 14

10           D.       Governing Law. ....................................................................................................... 14

11           E.       Notices. .................................................................................................................... 14

12           F.       Post-Confirmation United States Trustee Fees. ...................................................... 15

13           G.       Modification of Plan................................................................................................ 15

14           H.       Withdrawal or Revocation of Plan. ......................................................................... 16

15           I.       Failure of Effective Date. ........................................................................................ 16

16           J.       Post-Effective Date Notices. ................................................................................... 16

17           K.       Plan Controls. .......................................................................................................... 16

18           L.       Applicable Law. ...................................................................................................... 16

19           M.       Implementation Orders. ........................................................................................... 16

20

21

22

23

24

25

26
27

28
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                                                                    Page ii
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page3054
                                                            16:42:14 Page   54
                                                                            of
                                    of20
                                       92
 1           Debtors and debtors-in-possession FRE 355 Investment Group, LLC, dba FRE 355 and

 2 Mora House, LLC (collectively, the "Debtors”) hereby propose their Chapter 11 Plan pursuant to

 3 section 1121 of the Bankruptcy Code. The Debtors are the proponents of this Plan within the

 4 meaning of section 1129 of the Bankruptcy Code.

 5                                                I. DEFINITIONS

 6           Terms used in this Plan or the Disclosure Statement that are defined in the Bankruptcy

 7 Code or Bankruptcy Rules have the meaning assigned to them in the Bankruptcy Code and Rules.

 8           1.      “Addendum to Promissory Note” means that Addendum to Promissory Note Loan

 9 #10536 between S&R and FRE 355, dated December 11, 2018, which grants S&R an additional

10 deed of trust collateralized by the Mora Lot and provides that “Lender shall release the real

11 property interest in said property for a principal reduction of Five Hundred Thousand dollars

12 ($500,000).”

13           2.      “Administrative Claims Bar Date” means November 1, 2020.

14           3.      “Avoidance Actions” means any actions commenced or that may be commenced

15 before or after the Effective Date arising under Bankruptcy Code sections 510, 542, 543, 544, 545,

16 547, 548, 549, 550, 551 or 553, or under related state, federal, or foreign statutes and common

17 law, including, without limitation fraudulent transfer laws.

18           4.      “Blanchard Trust” means Richard and Esther Blanchard, Trustees of the Richard

19 and Esther Blanchard 1990 Trust dated 10/1/1990.

20           5.      “Disputed Claim Reserve” means cash withheld by the Debtors to pay any claims

21 that are disputed, contingent or unliquidated and as to which no order sustaining an objection

22 thereto has been entered or as to which no order estimating such claim for purposes of voting and

23 distribution has been entered as of the Effective Date.

24           6.      “Effective Date” means the sixtieth day following the date of the entry of the order

25 of confirmation of the Plan if no notice of appeal from that order has been filed. If a notice of

26 appeal has been filed, Debtors may waive the finality requirement and put the Plan into effect
27 unless the order confirming the Plan has been stayed. If a stay of the confirmation order has been

28
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                            Page 1
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page4055
                                                            16:42:14 Page   55
                                                                            of
                                    of20
                                       92
 1 issued, the Effective Date will be the first day after that date on which no stay of the confirmation

 2 order is in effect, provided that the confirmation order has not been vacated.

 3           7.      “Effective Date Distribution” means distribution on the Effective Date of the

 4 following: (a) 100% of allowed administrative claims without interest and (b) the first monthly

 5 payment to the Franchise Tax Board on account of its priority tax claim as described in Article II

 6 of this Plan.

 7           8.       “Extended Marketing Period” means the six-month period following the Initial

 8 Marketing Period for the Debtors to close a sale of the Mora House and Mora Lot.

 9           9.      “FRE 355” means FRE 355 Investment Group, LLC, dba FRE 355.

10           10.     “Initial Marketing Period” means the six-month period after the Effective Date the

11 Debtors have to close a sale of the Mora House and Mora Lot.

12           11.     “Mora House” means the improved real property located at 10718 Mora Drive Los

13 Altos, California 94024, Parcel No. 331-14-066 consisting of residence with 9,677 square feet of

14 livable space and 6 bedrooms.

15           12.     “Mora Lot” means the vacant land situated in Los Altos, California, Parcel No.

16 331-14-067, 1.4512 acres, Lot No. 3 adjacent to the Mora House.

17           13.     “Reorganized Debtors” means the Debtors following entry of an order confirming

18 the Plan.

19           14.     “S&R” means S&R Income Fund I, LP, by and through Platinum Loan Servicing,

20 Inc.

21                         II.      TREATMENT OF UNCLASSIFIED CLAIMS

22           Unsecured Priority Tax Claims

23           The State of California Franchise Tax Board (“FTB”) filed a claim for unsecured priority

24 taxes in the amount of $3,442.75 in the bankruptcy case of Mora House, LLC. This creditor will

25 receive equal payments of $60 per month until sales of the Mora House and Mora Lot close, at

26 which time the balance of FTB’s priority tax claim will be paid in full with statutory interest.
27 ///

28 ///
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                            Page 2
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page5056
                                                            16:42:14 Page   56
                                                                            of
                                    of20
                                       92
 1           Non-Professional Ordinary Course Administrative Expense Claims

 2           The Debtors will pay non-professionals who hold administrative expense claims in the

 3 ordinary course as and when such amounts are due unless they agree to a different treatment.

 4           Professional Fees

 5           The Debtors will pay holders of allowed professional administrative expense claims

 6 approved by the Bankruptcy Court in cash on the Effective Date Distribution unless they agree to

 7 a different treatment.

 8           Applications for compensation are to be filed within 60 days after the Effective Date unless

 9 the Debtors agree in writing to an extension of that deadline which extension agreement is then

10 filed with the Court, except for the real estate broker appointed on behalf of the Debtor who shall

11 request approval of compensation in connection with the sale of the Mora House and/or Mora Lot.

12           After the Effective Date and except as provided herein, the Debtors may incur and pay

13 professional fees in the ordinary course without notice or court approval.

14           Statutory U.S. Trustee Fees

15           The Debtors will pay all fees owed to the United States Trustee pursuant to 28 U.S.C.

16 §1930 within 15 days of billing by the United States Trustee after entry of an order confirming the

17 Plan and as a condition thereof.

18                III.    TREATMENT OF CLASSIFIED CLAIMS AND INTERESTS

19           A. Classes under Plan and Voting Rights Summary

20           Class               Claimant               Secured/     Collateral     Impairment/
                                                       Unsecured                      Voting
21         Class 1A      Blanchard Trust               Secured     Mora Lot        Impaired
                                                                                   Entitled to vote
22
           Class 1B      S&R                           Secured     Mora Lot        Impaired
23                                                                                 Entitled to vote

24         Class 1C      Department of Tax &           Secured     Mora Lot        Impaired, entitled
                         Collections                                               to vote
25
           Class 2A      S&R                           Secured     Mora House      Impaired, entitled
26                                                                                 to vote

27         Class 2B      Department of Tax &           Secured     Mora House      Impaired, entitled
                         Collections                                               to vote
28
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                              Page 3
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page6057
                                                            16:42:14 Page   57
                                                                            of
                                    of20
                                       92
 1         Class 2C      EPS Plumbing                  Secured     Mora House       Impaired, entitled
                                                                                    to vote
 2
           Class 3A     FRE 355 General Unsecured      Unsecured   N/A              Impaired, entitled
 3                      Claims                                                      to vote

 4         Class 3C     Mora House LLC General         Unsecured   N/A              Impaired, entitled
                        Unsecured Claims                                            to vote
 5
           Class 4A     Equity Interests in FRE 355    N/A         N/A              Unimpaired,
                                                                                    deemed to accept
 6
           Class 4B     Equity Interests in Mora       N/A         N/A              Unimpaired,
                        House LLC                                                   deemed to accept
 7

 8           B. Treatment of Claims

 9 Class 1A – Blanchard Trust

10           Class 1A consists of the first-priority secured claim of the Blanchard Trust against the

11 Mora Lot in the filed amount of $2,441,801.23. Under the Plan, the Blanchard Trust shall retain

12 its lien against the Mora Lot to the extent of its allowed claim. The Blanchard Trust shall receive

13 a single payment equal to the allowed amount of its claim with contract rate interest and

14 reasonable attorneys’ fees six months after the Effective Date or at such time that the Mora Lot is

15 sold, whichever is sooner; provided, however that if S&R receives a $500,000 principal paydown

16 under the Addendum to Promissory Note then (1) S&R shall release its lien against the Mora Lot,

17 and (2) the Debtors shall have the Extended Marketing Period to sell Mora Lot and Mora House

18 and six additional months to pay Blanchard Trust’s Class 1B claim. The Blanchard Trust shall

19 retain without modification the right to advance $500,000 under the Addendum to Promissory

20 Note to cause the release of the S&R lien from the Mora Lot.

21 Class 1B – S&R

22           Class 1B consists of the second priority secured claim of the S&R against the Mora Lot in

23 the scheduled amount of $12,113,909.20 including interest and foreclosure fees. Under the Plan,

24 S&R shall retain its lien against the Mora Lot to the extent of its allowed claim. S&R shall

25 receive a single payment equal to the allowed amount of its claim with contract rate interest and

26 reasonable attorneys’ fees six months after the Effective Date or at such time that the Mora Lot is
27 sold, whichever is sooner; provided, however that if S&R receives a $500,000 principal paydown

28 under the Addendum to Promissory Note then (1) S&R shall release its lien against the Mora Lot,
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                               Page 4
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page7058
                                                            16:42:14 Page   58
                                                                            of
                                    of20
                                       92
 1 and (2) the Debtors shall have the Extended Marketing Period to sell Mora Lot and Mora House

 2 and six additional months to pay S&R’s Class 1B claim.

 3 Class 1C – Department of Tax & Collections

 4           Class 1C consists of the secured claim of the Department of Tax & Collections for unpaid

 5 real property taxes secured against the Mora Lot in the amount of $113,837.60. Under the Plan,

 6 the Department of Tax & Collections shall retain its lien against the Mora Lot to the extent of its

 7 allowed claim. The Department of Tax & Collections shall receive a single payment equal to the

 8 allowed amount of its claim with statutory interest six months after the Effective Date or at such

 9 time that the Mora Lot is sold, whichever is sooner provided, however that if S&R receives a

10 $500,000 principal paydown under the Addendum to Promissory Note then (1) S&R shall release

11 its lien against the Mora Lot, and (2) the Debtors shall have the Extended Marketing Period to sell

12 Mora Lot and Mora House and six additional months to pay the Class 1C claim of the Department

13 of Tax & Collections .

14 Class 2A – S&R

15           Class 2A consists of the first priority secured claim of the S&R against the Mora House in

16 the scheduled amount of $12,113,909.20 including interest and foreclosure fees. Under the Plan,

17 S&R shall retain its lien against the Mora House to the extent of its allowed claim. S&R shall

18 receive a single payment equal to the allowed amount of its claim with contract rate interest and

19 reasonable attorneys’ fees six months after the Effective Date or at such time that the Mora House

20 is sold, whichever is sooner; provided, however that if S&R receives a $500,000 principal

21 paydown under the Addendum to Promissory Note then (1) S&R shall release its lien against the

22 Mora Lot, and (2) the Debtors shall have the Extended Marketing Parioer to sell Mora Lot and

23 Mora House and six additional months to pay S&R’s Class 2A claim.

24 Class 2B – Department of Tax & Collections

25           Class 2B consists of the secured claim of the Department of Tax & Collections secured

26 against the Mora House in the filed amount of $255,298.22 for unpaid real property taxes. Under
27 the Plan, the Department of Tax & Collections shall retain its lien against the Mora House to the

28 extent of its allowed claim. The Department of Tax & Collections shall receive a single payment
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                           Page 5
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page8059
                                                            16:42:14 Page   59
                                                                            of
                                    of20
                                       92
 1 equal to the allowed amount of its claim with statutory interest six months after the Effective Date

 2 or at such time that the Mora House is sold, whichever is sooner; provided, however that if S&R

 3 receives a $500,000 principal paydown under the Addendum to Promissory Note then (1) S&R

 4 shall release its lien against the Mora Lot, and (2) the Debtors shall have the Extended Marketing

 5 Period to sell Mora Lot and Mora House and six additional months to pay the Class 2B claim of

 6 the Department of Tax & Collections.

 7 Class 2C – EPS Plumbing

 8           Class 2C consists of the secured claim of EBS Plumbing against the Mora House in the

 9 amount of $27,000. Under the Plan, EPS Plumbing shall retain its lien against the Mora House to

10 the extent of its allowed claim. EPS Plumbing shall receive a single payment equal to the allowed

11 amount of its claim with contract rate interest six months after the Effective Date or at such time

12 that the Mora House is sold, whichever is sooner; provided, however that if S&R receives a

13 $500,000 principal paydown under the Addendum to Promissory Note then (1) S&R shall release

14 its lien against the Mora Lot, and (2) the Debtors shall have the Extended Marketing Period to sell

15 Mora Lot and Mora House and six additional months to pay the Class 2C claim of EPS Plumbing.

16 Class 3A – FRE 355 General Unsecured Claims

17           Class 3A consists of the claims of holders of general unsecured claims against FRE 355.

18 Holders of allowed claims in this class will receive payment of the allowed amount of their claims,

19 without interest, from the net proceeds from sale of the Mora House after the full payment of all

20 secured and priority claims. Payment shall be made six months after the Effective Date, unless

21 S&R receives a $500,000 principal paydown under the Addendum to Promissory Note, in which

22 case payment shall be made twelve months after the Effective Date or at such time that the Mora

23 House is sold, whichever is sooner.

24 Class 3B – Mora House LLC General Unsecured Claims

25           Class 3B consists of the claims of holders of general unsecured claims against Mora

26 House, LLC. Holders of allowed claims in this class will receive a pro rata distribution on the
27 allowed amount of their claims, without interest, from the net proceeds from sale of the Mora Lot

28 after the full payment of all secured and priority claims. Payment shall be made six months after
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                           Page 6
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 75-4
                    64 Filed:
                         Filed:07/10/20
                                07/28/20 Entered:
                                          Entered:07/10/20
                                                   07/28/2014:47:22   Page9060
                                                            16:42:14 Page   60
                                                                            of
                                    of20
                                       92
 1 the Effective Date, unless S&R receives a $500,000 principal paydown under the Addendum to

 2 Promissory Note, in which case payment shall be made twelve months after the Effective Date or

 3 at such time that the Mora Lot is sold, whichever is sooner.

 4 Class 4A – Equity Interests in FRE 355

 5           Melvin Vaughn will retain his equity interests in FRE 355 without impairment.

 6 Class 4B – Equity Interests in Mora House LLC

 7           Melvin Vaughn will retain his equity interests in Mora House, LLC without impairment.

 8                  IV.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 9           A.      Assumption and Rejection

10                   1.      Contract Assumed.

11           The Debtors assume, to the extent it is necessary, the Addendum to Promissory Note.

12                   2.      Rejection of All Other Contracts Not Assumed.

13           All other executory contracts not (a) previously assumed, assigned or rejected pursuant to

14 final order of the Bankruptcy Court entered prior to the Effective Date, or (b) not subject to a

15 pending motion to assume, assign or reject filed with the Bankruptcy Court prior to the Effective

16 Date, will be deemed rejected as of the Effective Date.

17                   3.      Claims Arising Out of Rejection.

18           Any claims arising out of the rejection of an executory contract or unexpired lease pursuant

19 to the Plan must be filed with the Bankruptcy Court by no later than 30 calendar days after the

20 confirmation of the Plan. If no proof of claim is filed within such time period, it will be forever

21 barred from receiving a distribution from estate assets.

22                                    V.       MEANS OF EXECUTION.

23           A.      Reorganized Debtors.

24           The Debtors, as the Reorganized Debtors shall, from and after confirmation of the Plan,

25 continue as the representatives of their respective estates and succeed without further order to all

26 right, title and interest in all estate assets and property pursuant to the terms of the Plan. The
27 Debtors will be authorized and empowered to take all actions and measures necessary to

28 implement and administer the Plan. The Debtors will conduct their business and operate from
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                              Page 7
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page061
                                                                              1061
                                                                                 of
                                      of20
                                         92
 1 confirmation and through and after substantial consummation of the Plan. The Debtors may

 2 continue to receive unsecured loans or equity advances from their sole member, Melvin Vaughn,

 3 to pay the Debtors’ respective ongoing costs of operations until a sale of the Mora House and

 4 Mora Lot.

 5           B.      Marketing and Sale of Mora House and Mora Lot.

 6           The Debtors will advertise, show, market and sell the Mora House and Mora Lot and close

 7 sales thereof in the Initial Marketing Period, within 6 months of the Effective Date; provided

 8 however that if S&R receives a $500,000 principal paydown under the Addendum to Promissory

 9 Note, the Debtors will have 6 more months to close sales of both the Mora House and Mora Lot

10 within the Extended Marketing Period. After the Effective Date, the Debtors may extend their

11 listing agreements with Court appointed real estate broker, Phil Chen of Compass, without the

12 need for Court approval, but shall seek Court approval as a condition to entering into listing

13 agreements with any replacement broker.

14           C.      Effect of Failure to Close Sale.

15           In the event that sales of the Mora House and Mora Lot have not closed within Initial

16 Marketing Period or the Extended Marketing Period in the event that the Addendum to Promissory

17 Note has resulted in payment of $500,000 to S&R and release of its lien from the Mora Lot, all

18 holders of secured claims shall have immediate relief to exercise their rights and foreclose their

19 liens against their respective collateral without further order of the Bankruptcy Court. Any party

20 may, following failure by the Debtors to close a sale of one or both of the Mora House and Mora

21 Lot within the periods set forth above, request conversion of these bankruptcy cases to Chapter 7

22 by filing an explanatory declaration with the Bankruptcy Court, uploading a proposed form of

23 order, and serving both with 10 days’ notice and opportunity for hearing.

24           D.      Effective Date Distribution.

25           The Debtors will pay holders of allowed professional administrative expense claims in

26 cash on the Effective Date Distribution or at such later dates as the Court approves unless they
27 agree to a different treatment.

28 ///
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                           Page 8
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page062
                                                                              1162
                                                                                 of
                                      of20
                                         92
 1           E.      Funding and Operation of Disputed Claims Reserve.

 2           The Reorganized Debtors will create the Disputed Claims Reserve by establishing at the

 3 time of closing of sale of the Mora House and Mora Lot a separate bank account and depositing

 4 into it cash equal to the face amount of all claims that are disputed, contingent or unliquidated. No

 5 deposit is required for a claim as to which an order disallowing the claim has been entered. A

 6 deposit is only required up to the amount at which a claim has been estimated should Debtors seek

 7 and obtain an order of the bankruptcy court for estimation of a disputed claim. If a disputed claim

 8 becomes an allowed claim, the Reorganized Debtors will immediately distribute to the claimant

 9 from the Disputed Claims Reserve the amount of the allowed claim that it would have been

10 entitled to receive had it been an allowed claim on the confirmation date. Any funds no longer

11 needed in reserve shall be released for use according to the terms of the Plan.

12           F.      Distributions Generally.

13                   1.      Best Efforts to Make Distributions.

14           The Reorganized Debtors will not be obligated to make any distribution if it is reasonably

15 expected that the cost of such distribution would exceed the amount of cash on hand. The

16 Reorganized Debtors will make continuing efforts to administer the estate assets, make timely

17 distributions, and will not unduly prolong the duration of the Reorganized Debtor’s appointment.

18                   2.      Addresses for Delivery.

19           If any distribution to a holder of an allowed claim is returned as undeliverable, no further

20 distributions will be made to such holder unless and until the Reorganized Debtors is notified in

21 writing of such holder’s then-current address, at which time all currently due and missed

22 distributions will be made to such holder. Undeliverable distributions will remain in the

23 possession of the Reorganized Debtors until such time as a distribution becomes deliverable or

24 such distribution is cancelled.

25                   3.      Delivery of Distributions.

26           Distributions may be delivered by first class mail, postage pre-paid. Mailings may be

27 made to the address indicated on the latest notice of appearance or the latest proof of claim or

28
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                              Page 9
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page063
                                                                              1263
                                                                                 of
                                      of20
                                         92
 1 other paper filed by any of the foregoing in the Bankruptcy Court. Absent any such filing, the

 2 address set forth in the Debtor’s schedules filed with the Bankruptcy Court may be used.

 3           Distributions made in accordance with this provision will be deemed delivered whether

 4 actually received or not.

 5                   4.      Disputed Distributions.

 6           If any dispute arises as to the identity of a claimant who is to receive any distribution, the

 7 Reorganized Debtors may, in lieu of making such distribution to such holder, make such

 8 distribution into a segregated fund until the disposition thereof will be determined by Bankruptcy

 9 Court order or by written agreement among the interested parties to such dispute.

10                        i. DeMinimis Distributions.

11           Notwithstanding any other provision of the Plan, Distributions of less than $50.00 need not

12 be made on account of any Allowed Claim; provided, however, that Distributions that would

13 otherwise be made but for this provision shall carry over to the next Distribution Date until the

14 cumulative amount to which any holder of an Allowed Claim is entitled to is more than $50.00, at

15 which time the cumulative amount of such Distributions will be paid to such holder.

16                        ii. Withholding and Reporting Requirements.

17           Any foreign, federal, state or local withholding taxes or other amounts required to be

18 withheld under applicable law will be deducted from any distributions hereunder. All claimants

19 are required to provide any information necessary to withhold such taxes, including provision of a

20 FEIN or SSN to the Reorganized Debtor. The Reorganized Debtors will be authorized to withhold

21 distribution on such claims until the requisite information is received. If such information is not

22 received within one hundred and twenty (120) calendar days after the relevant distribution date,

23 distribution will be treated as unclaimed, and the claimant will forfeit its right to the distribution.

24 All distributions under the Plan will be net of the actual and reasonable costs of making such

25 distributions and of any allocable fees or other charges relating thereto.

26                   5.      Unclaimed Distributions.
27           If any distribution remains unclaimed for a period of one hundred and twenty (120)

28 calendar days after the relevant distribution date, or any distribution check remains uncashed for
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                               Page 10
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page064
                                                                              1364
                                                                                 of
                                      of20
                                         92
 1 one hundred and twenty (120) calendar days after its issuance, the distribution will constitute an

 2 unclaimed distribution (hereafter referred to as an “Unclaimed Distribution”). Any uncashed

 3 check will be void, and the claimant will no longer be entitled to that distribution. Pursuant to

 4 Bankruptcy Code section 347(b), all right, title and interest in and the Unclaimed Distributions

 5 will immediately vest in the Debtors and be administered by the Reorganized Debtors pursuant to

 6 the terms of this Plan.

 7           G.      Powers of Reorganized Debtor.

 8                   1.      Powers Generally and Power to Sue.

 9           On the Effective Date, the Reorganized Debtors will be vested with all rights and powers

10 of the Debtors under State and Federal law, including but not limited to the right to pursue all

11 claims and causes of action that the Debtors have including avoidance actions, and any other

12 causes of action, defenses, requests for subordination or recharacterization, or requests for any

13 other equitable or legal relief that was or could have been asserted pre-petition by the Debtors

14 against any party other than those which have been settled. The Reorganized Debtors may, on

15 behalf of the Debtors, pursue, settle or release all such actions in accordance with the best interest

16 of and for the benefit of the holders of allowed claims.

17                   2.      Objections to and Estimation of Claims.

18           After the Effective Date, the Reorganized Debtors may file objections to claims. As to any

19 claims arising from the rejection of an executory contract or unexpired lease pursuant to the Plan,

20 the Reorganized Debtors may object within sixty (60) calendar days of the filing of any such

21 claims. As to claims arising from the recovery of an avoidable transfer under chapter 5 of the

22 Bankruptcy Code, the Reorganized Debtors may object within sixty (60) calendar days of the

23 filing of any such claims.

24                   3.      Settlements.

25           After the Effective Date the Reorganized Debtors will have the exclusive authority to file,

26 settle, compromise, withdraw, or litigate to judgment any objections to claims, including without
27 limitation, any objections to claims filed by the Debtors prior to the Effective Date. The

28 Reorganized Debtors will provide notice and opportunity for hearing of any settlement.
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                             Page 11
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page065
                                                                              1465
                                                                                 of
                                      of20
                                         92
 1                   VI.     EFFECT OF CONFIRMATION OF PLAN

 2           A.      Confirmation Injunction.

 3           On and after date of confirmation of the Plan, except to enforce the terms and conditions of

 4 the Plan before the Bankruptcy Court or to implement the terms of the Plan, all persons and

 5 entities who have held, hold or may hold any debt, claim, lien, encumbrance against or interest in

 6 the Debtors are permanently enjoined from and after the date of entry of the order confirming the

 7 Plan from: (a) commencing, conducting or continuing in any manner, directly or indirectly, any

 8 suit, action or other proceeding of any kind (including, without limitation, any proceeding in a

 9 judicial, arbitral, administrative or other forum) against either the Debtors, their estates, their

10 property, or the Reorganized Debtors; (b) enforcing, levying, attaching (including, without

11 limitation, any pre-judgment attachment), collecting or otherwise recovering by any manner or

12 means whether directly or indirectly, of any judgment, award, decree or order against any of the

13 foregoing; (c) creating, perfecting or otherwise enforcing in any manner, directly or indirectly, any

14 encumbrance of any kind against any of the foregoing (d) asserting any right of setoff,

15 subrogation, or recoupment of any kind, directly or indirectly, against any obligation due; and (e)

16 taking any actions in any place and in any manner whatsoever that do not conform to or comply

17 with the provisions of the Plan.

18           B.      Binding Effect.

19           Except as otherwise expressly provided in the Plan, as of the Effective Date, the provisions

20 of the Plan, a confirmation order, and any associated findings of fact or conclusions of law will

21 bind the Debtor, the Reorganized Debtors, and all holders of claims and interests against the

22 Debtors, regardless of whether such holders are impaired under the Plan or voted to accept.

23                               VII.     RETENTION OF JURISDICTION

24           The Bankruptcy Court will retain jurisdiction over the Bankruptcy Case subsequent to the

25 date of Plan confirmation to the fullest extent permitted by law, including, without limitation, for

26 the following purposes:
27 ///

28 ///
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                               Page 12
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page066
                                                                              1566
                                                                                 of
                                      of20
                                         92
 1           A.      To approve any proposed sale(s) of the Mora House and Mora Lot following one or

 2 more duly noticed motions including any sale free and clear of disputed liens and interests, and to

 3 enter orders as may be necessary and appropriate to aid in the close of escrows;

 4           B.      To determine any and all proceedings related to allowance of claims or objections

 5 thereto, including objections to classification and including, on an appropriate motion pursuant to

 6 Bankruptcy Rule 3008, reconsideration of claims that have been allowed or disallowed prior to

 7 confirmation;

 8           C.      To hear and determine any and all applications for compensation by professionals

 9 or any other fees and expenses authorized to be paid or reimbursed in accordance with the

10 Bankruptcy Code or the Plan;

11           D.      To determine any and all claims or causes of action, whether pending before the

12 Bankruptcy Court at Plan confirmation or filed or instituted after that date;

13           E.      To modify the Plan or the Disclosure Statement, or to remedy any defect or

14 omission or reconcile any inconsistency in any order of the Bankruptcy Court (including the

15 confirmation order) as may be necessary to carry out the purposes and effects of the Plan;

16           F.      To determine disputes regarding title of the property claimed to be property of the

17 Debtors or their estates;

18           G.      To ensure that distributions to holders of allowed claims are accomplished in

19 accordance with the provisions of the Plan;

20           H.      To enter such orders as may be necessary to consummate and effectuate the

21 operative provisions of the Plan, including actions to enjoin enforcement of claims inconsistent

22 with the terms of the Plan;

23           I.      To hear and determine disputes concerning any event of default or alleged event of

24 default under the Plan, as well as disputes concerning remedies upon any event of default under

25 the Plan;

26           J.      To hear any other matter not inconsistent with Chapter 11 of the Bankruptcy Code;
27           K.      To enter a final decree closing the Debtors’ bankruptcy cases;

28 ///
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                            Page 13
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page067
                                                                              1667
                                                                                 of
                                      of20
                                         92
 1           L.      To enter and implement such orders as may be appropriate in the event the

 2 confirmation order is for any reason stayed, reversed, revoked or vacated;

 3           M.      To hear and determine such other matters as may arise in connection with the Plan,

 4 the Disclosure Statement, or the confirmation order;

 5           N.      To hear and determine any dispute between the Reorganized Debtors and any

 6 creditor or defendant or plaintiff in litigation;

 7           O.      To approve any post-petition retainer payments to professionals; and,

 8           P.      To issue temporary restraining orders and preliminary injunctions.

 9                                    VIII.     GENERAL PROVISIONS

10           A.      Preservation of Causes of Action.

11          Any and all claims and other causes of action accruing to Debtors or estate, the right and

12 power to object to any filed or scheduled claims, the right to pursue avoidance actions will be

13 preserved and retained by the estate after the confirmation date, and the Reorganized Debtors on

14 behalf of the estate will have the exclusive right and standing to enforce any such causes of action.

15           B.      Cramdown.

16           Pursuant to section 1129(b) of the Bankruptcy Code, Debtors reserve the right to seek

17 confirmation of the Plan despite the rejection of the Plan by one or more classes of creditors.

18           C.      Severability.

19           If any provision in the Plan is determined to be unenforceable, the determination will in no

20 way limit or affect the enforceability and operative effect of any other provision of the Plan.

21           D.      Governing Law.

22           Except to the extent a federal rule of decision or procedure applies, the laws of the State of

23 California govern the Plan.

24           E.      Notices.

25           Any notice to Debtors will be in writing, and will be deemed to have been given six days

26 after the date sent by first-class mail, postage prepaid and addressed as follows:
27 ///

28 ///
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                              Page 14
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page068
                                                                              1768
                                                                                 of
                                      of20
                                         92
 1 Reorganized Debtors:

 2
                     Mora House LLC
 3                   FRE 355 Investment Group, LLC
                     Attn: Melvin Vaughn
 4
                     10700 Mora Drive, Los Altos, CA 94022
 5                   Email: c4scab@aol.com

 6                   With a copy to counsel:
                     Robert G. Harris, Esq.
 7                   Binder & Malter, LLP
                     2775 Park Avenue
 8
                     Santa Clara, CA 95050
 9                   Facsimile: (408) 295-1531
                     Email: rob@bindermalter.com
10

11           F.      Post-Confirmation United States Trustee Fees.
12           Following confirmation, Debtors will continue to pay quarterly fees to the United States
13 Trustee to the extent, and in the amounts, required by 28 U.S.C. § 1930(a)(6). So long as Debtors

14 is required to make these payments, Debtors will file with the court quarterly reports in the form

15 specified by the United States Trustee for that purpose.

16           G.      Modification of Plan.
17           The Debtors reserve the right, in accordance with the Bankruptcy Code and Bankruptcy
18 Rules, to amend or modify the Plan at any time prior to entry of an order confirming it. After

19 entry of an order confirming the Plan but prior to the Effective Date, the Debtors may seek an

20 order of the Bankruptcy Court to amend or modify the Plan in accordance with section 1127(b) of

21 the Bankruptcy Code or remedy any defect or omission or reconcile any inconsistency in the Plan

22 in such manner as may be necessary to carry out the purpose and intent of the Plan.

23           After the Effective Date, the Reorganized Debtors may seek an order of the Bankruptcy
24 Court to amend or modify the Plan in accordance with section 1127(b) of the Bankruptcy Code to

25 remedy any defect or omission or reconcile any inconsistency in the Plan in such manner as may

26 be necessary to carry out the purpose and intent of the Plan.
27 ///

28 ///
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                           Page 15
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page069
                                                                              1869
                                                                                 of
                                      of20
                                         92
 1           The holder of an allowed claim that has accepted the Plan will be deemed to have accepted

 2 the Plan as modified if the modification does not materially and adversely change the treatment of

 3 the holder’s claim.

 4           H.      Withdrawal or Revocation of Plan.

 5           The Debtors may withdraw the Plan at any time prior to its confirmation date. If the

 6 Debtors withdraw the Plan prior to confirmation, or if the Plan is not confirmed, then the Plan will

 7 be deemed null and void and not binding on any person or entity.

 8           I.      Failure of Effective Date.

 9           In the event the Effective Date does not occur, nothing in this Plan will be binding on the

10 Debtors or any other person or entity or otherwise be of any force or effect.

11           J.     Post-Effective Date Notices.

12           Except as otherwise provided in the Plan, upon and after the Effective Date, notices will be

13 served only on the Office of the United States Trustee, the Reorganized Debtor, and those persons

14 who file with the Bankruptcy Court and serve upon the Reorganized Debtors a request, which

15 includes the person’s name, contact individual, address, telephone number and facsimile number,

16 that such Person receive notice of post-Effective Date matters. Persons who had previously filed

17 with the Bankruptcy Court requests for special notice of the proceedings and other filings in the

18 Bankruptcy Case will not receive notice of post-Effective Date matters unless such persons file a

19 new request in accordance with this Section.

20           K.      Plan Controls.

21           To the extent the terms of the Plan are inconsistent with the Disclosure Statement or any

22 document implementing the Plan, the terms of the Plan will be controlling.

23           L.      Applicable Law.

24           The Plan is to be governed by and construed under the Bankruptcy Code and the laws of

25 the State of California as they may be applicable.

26           M.      Implementation Orders.
27           The Bankruptcy Court may, at any time, make such orders and give such directions as

28 appropriate for consummation of the Plan pursuant to Bankruptcy Code section 1142
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                             Page 16
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page070
                                                                              1970
                                                                                 of
                                      of20
                                         92
 1 Dated: July 10, 2020                                   MORA HOUSE LLC

 2
                                                          By: /s/ Melvin Vaughn
 3
                                                                  Melvin Vaughn
 4
                                                          Its: Managing Member
 5
                                                          FRE INVESTMENT GROUP LLC
 6

 7
     Dated: July 10, 2020                                 By: /s/ Melvin Vaughn
 8                                                                Melvin Vaughn

 9                                                        Its: Managing Member
10
     July 10, 2020                                 BINDER & MALTER, LLP
11

12
                                                   By: /s/ Robert G. Harris
13                                                        Robert G. Harris
14                                                       Attorneys for Debtors and Debtors-in-possession
15                                                       FRE 355 Investment Group, LLC and
                                                         Mora House, LLC
16

17

18

19

20

21

22

23

24

25

26
27

28
     DEBTORS’ PLAN OF REORGANIZATION (JULY 10, 2020)                                            Page 17
Case:
Case: 20-50628
      20-50628 Doc#
               Doc# 64
                    75-4 Filed:
                            Filed:
                                07/10/20
                                   07/28/20 Entered:
                                              Entered:
                                                     07/10/20
                                                       07/28/20
                                                              14:47:22
                                                                16:42:14 Page
                                                                           Page071
                                                                              2071
                                                                                 of
                                      of20
                                         92
                             EXHIBIT 4

Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page072
                                                                                 72
                                       of 92
                                                  UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA




In re: FRE 355 INVESTMENT GROUP, LLC, dba FRE 355                             Case No.                      20-50628-SLJ

                                                                              CHAPTER 11
                                                                              MONTHLY OPERATING REPORT
                                                                              (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                     SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:               06/30/20                                 PETITION DATE:                     04/13/20

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in    $1
                                                                           End of Current               End of Prior                  As of Petition
2.      Asset and Liability Structure                                            Month                     Month                          Filing
        a. Current Assets                                                             $36,343                   $37,146
        b. Total Assets                                                           $15,036,342               $15,037,139                    $14,999,999
        c. Current Liabilities                                                       $254,895                  $141,362
        d. Total Liabilities                                                      $17,550,540               $17,437,007                    $17,295,645
                                                                                                                                       Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                Current Month               Prior Month                   (Case to Date)
        a. Total Receipts                                                                $560                       $965                        $1,545
        b. Total Disbursements                                                         $1,634                       $688                        $2,654
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                 ($1,074)                      $277                       ($1,109)
        d. Cash Balance Beginning of Month                                               $267                    ($1,054)                        ($787)
        e. Cash Balance End of Month (c + d)                                            ($807)                     ($777)                      ($1,896)
                                                                                                                                        Cumulative
                                                                            Current Month               Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                            N/A                        N/A                           N/A
5.      Account Receivables (Pre and Post Petition)                                        $0                         $0
6.      Post-Petition Liabilities                                                   $254,895                   $141,362
7.      Past Due Post-Petition Account Payables (over 30 days)                      $182,284                    $91,142

At the end of this reporting month:                                                                              Yes                              No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                            X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?                                                        X
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                 X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?               X
13. Are a plan and disclosure statement on file?                                                  X
14. Was there any post-petition borrowing during this reporting period?                           X

15.     Check if paid: Post-petition taxes       ;                  U.S. Trustee Quarterly Fees         ; Check if filing is current for: Post-petition
        tax reporting and tax returns:           .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
        filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:      July 20, 2020                                                    /s/ Melvin Vaughn
                                                                            Melvin Vaughn, Responsible Individual
               Case:
               Case:20-50628
                     20-50628 Doc#
                              Doc#67
                                   75-4Filed:
                                          Filed:
                                              07/20/20
                                                 07/28/20Entered:
                                                           Entered:
                                                                  07/20/20
                                                                    07/28/20
                                                                           15:18:55
                                                                             16:42:14Page 1073
                                                                                       Page of
                                                                                             739
                                                                                          Revised 1/1/98
                                                    of 92
                                                                     BALANCE SHEET
                                                                (Small Real Estate/Individual Case)
                                                         For the Month Ended            06/30/20



                                                                                                       Check if
                                                                                                      Exemption
         Assets                                                                                       Claimed on
                                                                                                      Schedule C   Market Value
            Current Assets
     1        Cash and cash equivalents (including bank accts., CDs, ets.)                                                     ($806)
     2        Accounts receivable (net)                                                                                           $0
     3        Retainer(s) paid to professionals                                                                              $37,149 *
     4        Other:                                                                                                              $0
     5


     6                 Total Current Assets                                                                                  $36,343

            Long Term Assets (Market Value)
     7        Real Property (residential)                                                                                $14,999,999
     8        Real property (rental or commercial)                                                                                $0
     9        Furniture, Fixtures, and Equipment                                                                                  $0
    10        Vehicles                                                                                                            $0
    11        Partnership interests                                                                                               $0
    12        Interest in corportations                                                                                           $0
    13        Stocks and bonds                                                                                                    $0
    14        Interests in IRA, Keogh, other retirement plans                                                                     $0
    15        Other:                                                                                                              $0
    16

    17                 Total Long Term Assets                                                                            $14,999,999

    18                 Total Assets                                                                                      $15,036,342

         Liabilities

            Post-Petition Liabilities

                  Current Liabilities
    19                Post-petition not delinquent (under 30 days)                                                                $0
    20                Post-petition delinquent other than taxes (over 30 days)                                              $182,284
    21                Post-petition delinquent taxes                                                                              $0
    22                Accrued professional fees (estimated)                                                                  $72,051
    23                Other:
    24                Unsecured Post-Petition Borrowing Responsible Individual                                                    $560

    25                 Total Current Liabilities                                                                            $254,895

    26            Long-Term Post Petition Debt

    27                 Total Post-Petition Liabilities                                                                      $254,895

            Pre-Petition Liabilities (allowed amount)
    28              Secured claims (residence)                                                                           $12,113,909
    29              Secured claims (other)                                                                                 $161,475
    30              Priority unsecured claims                                                                                     $0
    31              General unsecured claims                                                                              $5,020,262

    32                 Total Pre-Petition Liabilities                                                                    $17,295,645

    33                 Total Liabilities                                                                                 $17,550,540

         Equity (Deficit)

    34                 Total Equity (Deficit)                                                                            ($2,514,199)

    35                 Total Liabilities and Equity (Deficit)                                                            $15,036,342
         NOTE:




Case:
Case:20-50628
      20-50628 Doc#
               Doc#67
                    75-4Filed:
                           Filed:
                               07/20/20
                                  07/28/20Entered:
                                            Entered:
                                                   07/20/20
                                                     07/28/20
                                                            15:18:55
                                                              16:42:14Page 2074
                                                                        Page of
                                                                              749
                                                                               Revised 1/1/98
                                     of 92
                                     SCHEDULES TO THE BALANCE SHEET


                                                          Schedule A
                                                  Rental Income Information

     List the Rental Information Requested Below By Properties (For Rental Properties Only)

                                                                  Property 1               Property 2                Property 3
 1    Description of Property                                                   0                         0                        0

 2    Scheduled Gross Rents
      Less:
 3     Vacancy Factor
 4     Free Rent Incentives
 5     Other Adjustments


 6    Total Deductions                                                         $0                       $0                        $0

 7    Scheduled Net Rents                                                      $0                       $0                        $0

 8    Less: Rents Receivable (2)

 9    Scheduled Net Rents Collected (2)                                        $0                       $0                        $0


        (2) To be completed by cash basis reporters only.




                                                           Schedule B
                                         Recapitulation of Funds Held at End of Month

                                                                 Account 1                 Account 2                 Account 3
10   Bank                                                    Chase

11   Account No.                                                             1180
12   Account Purpose                                         Checking

13   Balance, End of Month                                                 ($806)

14   Total Funds on Hand for all Accounts                                  ($806)




     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




       Case:
       Case:20-50628
             20-50628 Doc#
                      Doc#67
                           75-4Filed:
                                  Filed:
                                      07/20/20
                                         07/28/20Entered:
                                                   Entered:
                                                          07/20/20
                                                            07/28/20
                                                                   15:18:55
                                                                     16:42:14Page 3075
                                                                               Page  of
                                                                                      7591/1/98
                                                                                  Revised
                                            of 92
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended      06/30/20

                                                                                                  Actual            Cumulative
                                                                                              Current Month        (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                           $0                   $0
2          Cash Received from Sales                                                                        $0                   $0
3          Interest Received                                                                               $0                   $0
4          Borrowings - Pre-petition                                                                       $0                   $0
5          Funds from Shareholders, Partners, or Other Insiders                                            $0                 $945
6          Capital Contributions                                                                           $0                   $0
7          Post-Petition borrowing Responsible Individual                                                $560                 $600
8
9
10
11

12                Total Cash Receipts                                                                    $560               $1,545

     Cash Disbursements
13         Selling                                                                                         $0                   $0
14         Administrative                                                                                  $0                   $0
15         Insurance                                                                                     $623                 $623
16         Repairs and Maintenance                                                                         $7                   $7
17         Interest Paid                                                                                   $0                   $0
           Rent/Lease:
18               Personal Property                                                                            $0                    $0
19               Real Property                                                                                $0                    $0
           Amount Paid to Owner(s)/Officer(s)
20               Salaries                                                                                  $0                   $0
21               Draws                                                                                     $0                   $0
22               Commissions/Royalties                                                                     $0                   $0
23               Expense Reimbursements                                                                    $0                   $0
24               Other                                                                                     $0                   $0
25         Housekeeper                                                                                   $650                 $650
26         Transportation                                                                                 $75                  $75
           Taxes:
27               Employee Withholding                                                                         $0                    $0
28               Employer Payroll Taxes                                                                       $0                    $0
29               Real Property Taxes                                                                          $0                    $0
30               Other Taxes                                                                                  $0                    $0
31         Other Cash Outflows:
32               Secretary of State                                                                        $0                  $20
33               Utilities                                                                               $162                 $162

34                Transfer to Checking 9892 in error                                                          $0              $725


35                Transfer to Checking 7223 in error                                                       $0                 $220
36                Bank charges                                                                           $117                 $172

37                Total Cash Disbursements:                                                            $1,634               $2,654

38 Net Increase (Decrease) in Cash                                                                     ($1,074)             ($1,109)

39 Cash Balance, Beginning of Period                                                                     $267                ($787)

40 Cash Balance, End of Period                                                                          ($807)              ($1,896)




              Case:
              Case:20-50628
                    20-50628 Doc#
                             Doc#67
                                  75-4Filed:
                                         Filed:
                                             07/20/20
                                                07/28/20Entered:
                                                          Entered:
                                                                 07/20/20
                                                                   07/28/20
                                                                          15:18:55
                                                                            16:42:14Page 4076
                                                                                      Page  of
                                                                                             769
                                                                                          Revised 1/1/98
                                                   of 92
                                                  UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA




In re: MORA HOUSE , LLC                                                       Case No.                      20-50631-SLJ

                                                                              CHAPTER 11
                                                                              MONTHLY OPERATING REPORT
                                                                              (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                      SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:               06/30/20                                 PETITION DATE:                     04/14/20

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in    $1
                                                                            End of Current              End of Prior                  As of Petition
2.      Asset and Liability Structure                                            Month                     Month                           Filing
        a. Current Assets                                                             $19,006                     $19,006
        b. Total Assets                                                            $4,019,006                  $4,019,006                    $4,000,000
        c. Current Liabilities                                                        $19,781                     $15,000
        d. Total Liabilities                                                      $13,056,602                $13,044,321                   $13,036,820
                                                                                                                                        Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                Current Month               Prior Month                   (Case to Date)
        a. Total Receipts                                                                 $40                          $0                           $40
        b. Total Disbursements                                                            $22                          $0                           $32
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                     $18                          $0                            $8
        d. Cash Balance Beginning of Month                                               ($10)                         $0                          ($10)
        e. Cash Balance End of Month (c + d)                                               $8                          $0                           ($2)
                                                                                                                                        Cumulative
                                                                            Current Month               Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                             N/A                       N/A                            N/A
5.      Account Receivables (Pre and Post Petition)                                        $0                          $0
6.      Post-Petition Liabilities                                                     $19,781                      $7,500
7.      Past Due Post-Petition Account Payables (over 30 days)                             $0                          $0

At the end of this reporting month:                                                                               Yes                              No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                            X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                 X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?               X
13. Are a plan and disclosure statement on file?                                                  X
14. Was there any post-petition borrowing during this reporting period?                           X

15.     Check if paid: Post-petition taxes       ;          U.S. Trustee Quarterly Fees                 ; Check if filing is current for: Post-petition
        tax reporting and tax returns:           .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
        filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:       July 20, 2020                                                   /s/ Melvin Vaughn
                                                                            Melvin Vaughn, Responsible Individual
               Case:
               Case:20-50631
                     20-50628 Doc#
                              Doc#33
                                   75-4Filed:
                                          Filed:
                                              07/20/20
                                                 07/28/20Entered:
                                                           Entered:
                                                                  07/20/20
                                                                    07/28/20
                                                                           08:58:08
                                                                             16:42:14Page 1077
                                                                                       Page of
                                                                                             777
                                                                                          Revised 1/1/98
                                                    of 92
                                                                             BALANCE SHEET
                                                                       (Small Real Estate/Individual Case)
                                                                 For the Month Ended            06/30/20



                                                                                                                    Check if
                                                                                                                   Exemption
          Assets                                                                                                   Claimed on
                                                                                                                   Schedule C                     Market Value
             Current Assets
      1         Cash and cash equivalents (including bank accts., CDs, ets.)                                                                                          $8
      2         Accounts receivable (net)                                                                                                                             $0
      3         Retainer(s) paid to professionals                                                                                                                $19,016
      4         Other:
      5


      6                  Total Current Assets                                                                                                                    $19,006

             Long Term Assets (Market Value)
      7         Real Property (residential)                                                                                                                          $0
      8         Real property (rental or commercial)                                                                                                         $4,000,000
      9         Furniture, Fixtures, and Equipment                                                                                                                   $0
     10         Vehicles                                                                                                                                             $0
     11         Partnership interests                                                                                                                                $0
     12         Interest in corportations                                                                                                                            $0
     13         Stocks and bonds                                                                                                                                     $0
     14         Interests in IRA, Keogh, other retirement plans                                                                                                      $0
     15         Other:                                                                                                                                               $0
     16

     17                  Total Long Term Assets                                                                                                              $4,000,000

     18                  Total Assets                                                                                                                        $4,019,006

          Liabilities

             Post-Petition Liabilities

                   Current Liabilities
     19                Post-petition not delinquent (under 30 days)                                                                                                   $0
     20                Post-petition delinquent other than taxes (over 30 days)                                                                                       $0
     21                Post-petition delinquent taxes                                                                                                                 $0
     22                Accrued professional fees                                                                                                                 $19,741
     23                Other:                                                                                                                                         $0
     24                  Unsecured Post-Petition Borrowing Responsible Individ                                                                                       $40

     25                  Total Current Liabilities                                                                                                               $19,781

     26            Long-Term Post Petition Debt

     27                  Total Post-Petition Liabilities                                                                                                         $19,781

             Pre-Petition Liabilities (allowed amount)
     28              Secured claims (residence)                                                                                                                      $0
     29              Secured claims (other)                                                                                                                 $13,011,821
     30              Priority unsecured claims                                                                                                                       $0
     31              General unsecured claims                                                                                                                   $25,000

     32                 Total Pre-Petition Liabilities                                                                                                      $13,036,821

     33                 Total Liabilities                                                                                                                   $13,056,602

          Equity (Deficit)

     34                 Total Equity (Deficit)                                                                                                              ($9,114,730)

     35                 Total Liabilities and Equity (Deficit)                                                                                               $3,941,872
          NOTE:
                   * Binder & Malter, LLP received an initial retainer from the Managing Member, Melvin Vaughn who obtained the funds from a personal loan from a
                   friend prior to the filing of the within petition. The funds were deposited into an account held by FRE 355 Investment Group, LLC, also a Debtor-In-
                   Possession, Case No. 20-50328-SLJ, because this Debtor does not have a bank account.




Case:
Case:20-50631
      20-50628 Doc#
               Doc#33
                    75-4Filed:
                           Filed:
                               07/20/20
                                  07/28/20Entered:
                                            Entered:
                                                   07/20/20
                                                     07/28/20
                                                            08:58:08
                                                              16:42:14Page 2078
                                                                        Page of
                                                                              787
                                                                               Revised 1/1/98
                                     of 92
                                     SCHEDULES TO THE BALANCE SHEET


                                                          Schedule A
                                                  Rental Income Information

     List the Rental Information Requested Below By Properties (For Rental Properties Only)

                                                                  Property 1               Property 2                Property 3
 1    Description of Property                                                   0

 2    Scheduled Gross Rents
      Less:
 3     Vacancy Factor
 4     Free Rent Incentives
 5     Other Adjustments


 6    Total Deductions                                                         $0                       $0                        $0

 7    Scheduled Net Rents                                                      $0                       $0                        $0

 8    Less: Rents Receivable (2)

 9    Scheduled Net Rents Collected (2)                                        $0                       $0                        $0


        (2) To be completed by cash basis reporters only.




                                                           Schedule B
                                         Recapitulation of Funds Held at End of Month

                                                                 Account 1              Account 2                    Account 3
10   Bank                                                    Chase
                                                             account opened in May 2020
11   Account No.
12   Account Purpose                                         Checking

13   Balance, End of Month                                                     $8

14   Total Funds on Hand for all Accounts                                      $8




     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




       Case:
       Case:20-50631
             20-50628 Doc#
                      Doc#33
                           75-4Filed:
                                  Filed:
                                      07/20/20
                                         07/28/20Entered:
                                                   Entered:
                                                          07/20/20
                                                            07/28/20
                                                                   08:58:08
                                                                     16:42:14Page 3079
                                                                               Page  of
                                                                                      7971/1/98
                                                                                  Revised
                                            of 92
                                STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                             Increase/(Decrease) in Cash and Cash Equivalents
                                                   For the Month Ended      06/30/20

                                                                                             Actual             Cumulative
                                                                                          Current Month        (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                       $0                    $0
2          Cash Received from Sales                                                                    $0                    $0
3          Interest Received                                                                           $0                    $0
4          Borrowings                                                                                  $0                    $0
5          Funds from Shareholders, Partners, or Other Insiders                                        $0                    $0
6          Capital Contributions                                                                       $0                    $0
7          Unsecured Post-Petition Borrowing Responsible Individual                                   $40                   $40
8
9
10
11

12               Total Cash Receipts                                                                  $40                   $40

     Cash Disbursements
13         Selling                                                                                        $0
14         Administrative                                                                                 $0
15         Capital Expenditures                                                                           $0
16         Principal Payments on Debt                                                                     $0
17         Interest Paid                                                                                  $0
           Rent/Lease:
18               Personal Property                                                                        $0
19               Real Property                                                                            $0
           Amount Paid to Owner(s)/Officer(s)
20               Salaries                                                                                 $0
21               Draws                                                                                    $0
22               Commissions/Royalties                                                                    $0
23               Expense Reimbursements                                                                   $0
24               Other                                                                                    $0
25         Salaries/Commissions (less employee withholding)                                               $0
26         Management Fees                                                                                $0
           Taxes:
27               Employee Withholding                                                                  $0
28               Employer Payroll Taxes                                                                $0
29               Real Property Taxes                                                                   $0
30               Other Taxes                                                                           $0
31         Other Cash Outflows:                                                                        $0
32               Bank charges                                                                          $0                   $10
33               Feed Cleaning Crews                                                                  $22                   $22

34


35
36

37               Total Cash Disbursements:                                                            $22                   $32

38 Net Increase (Decrease) in Cash                                                                    $18                       $8

39 Cash Balance, Beginning of Period                                                                 ($10)                 ($10)

40 Cash Balance, End of Period                                                                            $8                ($2)



             Case:
             Case:20-50631
                   20-50628 Doc#
                            Doc#33
                                 75-4Filed:
                                        Filed:
                                            07/20/20
                                               07/28/20Entered:
                                                         Entered:
                                                                07/20/20
                                                                  07/28/20
                                                                         08:58:08
                                                                           16:42:14Page 4080
                                                                                     Page of
                                                                                           807
                                                                                        Revised 1/1/98
                                                  of 92
                             EXHIBIT 5

Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page081
                                                                                 81
                                       of 92
  Fill in this information to identify the case:

  Debtor 1               0RUD+RXVH//&
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________
                                           1RUWKHUQ District
                                          __________ Districtofof  &DOLIRUQLD
                                                                __________
                                                                  __________

  Case number             6/-
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                    

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
                                       7KH5LFKDUGDQG(VWKHU%ODQFKDUG7UXVW
                                      ___________________________________________________________________________________________________________
   creditor?
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor       5LFKDUG%ODQFKDUG
                                                                                         ________________________________________________________________________

2. Has this claim been
   acquired from
                                      
                                      ;   No
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                       7KH5LFKDUGDQG(VWKHU%ODQFKDUG7UXVW
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                      32%R[
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street

                                       /RV$OWRV                  &$               
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone      
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email      UEODQFKDUG#LHHHRUJ
                                                        ________________________                                  Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              
                                      ;   No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              
                                      ;   No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




                 Case
               Case:
  Official Form 410
                       20-50631 Doc#
                     20-50628    Claim 3 Filed
                                     75-4 Filed:07/06/20
                                                 07/28/20 Desc
                                                Proof of Claim
                                                                   Main07/28/20
                                                               Entered: Document     Page Page
                                                                                16:42:14       082
                                                                                          1 of 3 82
                                                                                               page 1
                                                      of 92
 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                          2,441,803.28 Does this amount include interest or other charges?
                                   $_____________________________.
                                    $VRI-XQHSOXV No
                                   SHUGD\WKHUHDIWHU      ✔ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                     
                                   6HH$WWDFKPHQW                         charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Secured loan; real property see Attachment 2 (Promissory Note)
                                 ______________________________________________________________________________
                                 DQG$WWDFKPHQW 'HHGRI7UXVW

9. Is all or part of the claim    No
   secured?                      ✔ Yes.
                                          The claim is secured by a lien on property.
                                           Nature of property:
                                           ✔
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          See Attachment 3: Deed of Trust
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                                 4,000,000.00
                                                                                         $__________________
                                                                                                             $VRI-XQHSOXVSHU
                                           Amount of the claim that is secured:               2,441,803.28 GD\WKHUHDIWHUSOXVFRVWV
                                                                                         $__________________

                                                                                                0.00 (The sum of the secured and unsecured
                                           Amount of the claim that is unsecured: $__________________
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:                       2,420,765.03
                                                                                                                              $____________________

                                                                                                            6HH$WWDFKPHQW&DOFXODWLRQRI
                                                                                       5.00
                                           Annual Interest Rate (when case was filed)_______%               2XWVWDQGLQJ%DODQFH
                                           ✔
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




              Case
            Case:   20-50631 Doc#
                  20-50628    Claim 3 Filed
                                  75-4 Filed:07/06/20
                                              07/28/20 Desc     Main07/28/20
                                                            Entered: Document     Page Page
                                                                             16:42:14       083
                                                                                       2 of 3 83
 Official Form 410                           Proof of  92
                                                   of Claim                                 page 2
12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $1,*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/ and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                ✔
                                         I am the creditor.
 FRBP 9011(b).                    I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                   07/06/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                   /s/ Richard Blanchard
                                  ________________________________________________________________________
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Richard Blanchard for The Richard and Esther Blanchard 1990 Trust
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Trustee
                                                         _______________________________________________________________________________________________

                                  Company                _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                PO Box 3455
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         Los Altos                                       CA           94024
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          (650) 948-3073
                                                         _____________________________                              Email          r.blanchard.1946@ieee.org
                                                                                                                                  ____________________________________




              Case
            Case:   20-50631 Doc#
                  20-50628    Claim 3 Filed
                                  75-4 Filed:07/06/20
                                              07/28/20 Desc     Main07/28/20
                                                            Entered: Document     Page Page
                                                                             16:42:14       084
                                                                                       3 of 3 84
 Official Form 410                           Proof of  92
                                                   of Claim                                 page 3
                             EXHIBIT 6

Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page085
                                                                                 85
                                       of 92
  Fill in this information to identify the case:

  Debtor 1              FREE 355 Investment Group, LLC
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________
                                          Northern District of of
                                                      District    __________
                                                               California

  Case number            20-50628
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                    12/15

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      County  of Santa Clara Department of Tax & Collections
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                ✔
                                         No
   acquired from
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Cnty. of Santa Clara Dept. of Tax & Collections
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     852 N. First St.
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      San Jose                   CA           95112
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   (408) 808 - 7962
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email   Keesha.Arnst@fin.sccgov.org
                                                       ________________________                                   Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend                 No
   one already filed?                 ✔
                                                                                               1
                                          Yes. Claim number on court claims registry (if known) ________                                Filed on    05/11/2020
                                                                                                                                                   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              ✔
                                         No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




               Case:
                Case20-50628
  Official Form 410
                     20-50628 Doc# 75-4
                               Claim    Filed:
                                     1 Filed   07/28/20 Desc
                                             05/12/20
                                              Proof of Claim
                                                             Entered:
                                                                Main 07/28/20
                                                                      Document16:42:14
                                                                                  Page 1Page 086
                                                                                         of 10 86
                                                                                             page 1
                                                    of 92
 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                            255,298.22 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                              No
                                                                             ✔ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                             
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Real Estate Property Tax
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                      ✔ Yes.
                                          The claim is secured by a lien on property.
                                           Nature of property:
                                           ✔
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:                 255,298.22
                                                                                         $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:                         255,298.22
                                                                                                                              $____________________


                                                                                      18.00
                                           Annual Interest Rate (when case was filed)_______%
                                           ✔
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




            Case:
             Case20-50628
                  20-50628 Doc# 75-4
                            Claim    Filed:
                                  1 Filed   07/28/20 Desc
                                          05/12/20        Entered:
                                                             Main 07/28/20
                                                                   Document16:42:14
                                                                               Page 2Page 087
                                                                                      of 10 87
 Official Form 410                         Proof of  92
                                                 of Claim                                 page 2
12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $2,775* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,475*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                   05/12/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                  ________________________________________________________________________
                                         _______________
                                                      _____________
                                                      __
                                              ature
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Pablo                                                      Gauna
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Supervising Account Clerk
                                                         _______________________________________________________________________________________________

                                  Company                 County of Santa Clara
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                852 N. First St.
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         San Jose                                        CA           95112
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          (408) 808 - 7962
                                                         _____________________________                              Email   Keesha.Arnst@fin.sccgov.org
                                                                                                                                ____________________________________




            Case:
             Case20-50628
                  20-50628 Doc# 75-4
                            Claim    Filed:
                                  1 Filed   07/28/20 Desc
                                          05/12/20        Entered:
                                                             Main 07/28/20
                                                                   Document16:42:14
                                                                               Page 3Page 088
                                                                                      of 10 88
 Official Form 410                         Proof of  92
                                                 of Claim                                 page 3
                             EXHIBIT 7

Case: 20-50628   Doc# 75-4   Filed: 07/28/20   Entered: 07/28/20 16:42:14   Page089
                                                                                 89
                                       of 92
  Fill in this information to identify the case:

  Debtor 1              Mora House, LLC
                        __________________________________________________________________

  Debtor 2               ________________________________________________________________
  (Spouse, if filing)

  United States Bankruptcy Court for the: __________
                                          Northern District of of
                                                      District    __________
                                                               California

  Case number            20-50631
                         ___________________________________________




 Official Form 410
 Proof of Claim                                                                                                                                                    12/15

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



 Part 1:        Identify the Claim

1. Who is the current
   creditor?
                                      County  of Santa Clara Department of Tax & Collections
                                      ___________________________________________________________________________________________________________
                                      Name of the current creditor (the person or entity to be paid for this claim)

                                      Other names the creditor used with the debtor      ________________________________________________________________________

2. Has this claim been                ✔
                                         No
   acquired from
   someone else?                         Yes. From whom?         ______________________________________________________________________________________________________



3. Where should notices               Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                            different)
   creditor be sent?
                                      Co. of Santa Clara Dept. of Tax and Collections
                                      _____________________________________________________                       _____________________________________________________
   Federal Rule of                    Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)                     852 N. First St
                                      ______________________________________________________                      ______________________________________________________
                                      Number      Street                                                          Number      Street
                                      San Jose                   CA           95112
                                      ______________________________________________________                      ______________________________________________________
                                      City                       State             ZIP Code                       City                       State             ZIP Code

                                      Contact phone   (408) 808 - 7962
                                                       ________________________                                   Contact phone   ________________________

                                      Contact email   Keesha.Arnst@fin.sccgov.org
                                                       ________________________                                   Contact email   ________________________



                                      Uniform claim identifier for electronic payments in chapter 13 (if you use one):

                                      __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __


4. Does this claim amend              ✔
                                         No
   one already filed?
                                         Yes. Claim number on court claims registry (if known) ________                                Filed on   ________________________
                                                                                                                                                   MM / DD       / YYYY



5. Do you know if anyone              ✔
                                         No
   else has filed a proof                Yes. Who made the earlier filing?           _____________________________
   of claim for this claim?




               Case:
                Case20-50628
  Official Form 410
                     20-50631 Doc# 75-4
                               Claim    Filed:
                                     2 Filed   07/28/20 Desc
                                             05/04/20
                                              Proof of Claim
                                                             Entered:
                                                                Main 07/28/20
                                                                      Document16:42:14
                                                                                  Page 1Page 090
                                                                                         of 10 90
                                                                                             page 1
                                                    of 92
 Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number        ✔ No
                                 
   you use to identify the        Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:      ____ ____ ____ ____
   debtor?



7. How much is the claim?                            116,837.60 Does this amount include interest or other charges?
                                   $_____________________________.
                                                                              No
                                                                             ✔ Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                             
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
   claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.

                                 Real Estate Property Tax
                                 ______________________________________________________________________________



9. Is all or part of the claim    No
   secured?                      ✔ Yes.
                                          The claim is secured by a lien on property.
                                           Nature of property:
                                           ✔
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:           _____________________________________________________________



                                           Basis for perfection:          _____________________________________________________________
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)



                                           Value of property:                            $__________________
                                           Amount of the claim that is secured:                 116,837.60
                                                                                         $__________________

                                           Amount of the claim that is unsecured: $__________________ (The sum of the secured and unsecured
                                                                                                      amounts should match the amount in line 7.)



                                           Amount necessary to cure any default as of the date of the petition:                         116,837.60
                                                                                                                              $____________________


                                                                                      18.00
                                           Annual Interest Rate (when case was filed)_______%
                                           ✔
                                              Fixed
                                              Variable



10. Is this claim based on a     ✔ No
                                 
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $____________________


11. Is this claim subject to a   ✔ No
                                 
    right of setoff?
                                  Yes. Identify the property: ___________________________________________________________________




            Case:
             Case20-50628
                  20-50631 Doc# 75-4
                            Claim    Filed:
                                  2 Filed   07/28/20 Desc
                                          05/04/20        Entered:
                                                             Main 07/28/20
                                                                   Document16:42:14
                                                                               Page 2Page 091
                                                                                      of 10 91
 Official Form 410                         Proof of  92
                                                 of Claim                                 page 2
12. Is all or part of the claim    ✔ No
                                   
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                               Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                              $____________________
   nonpriority. For example,
   in some categories, the                   Up to $2,775* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                          $____________________
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,475*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                   $____________________
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                               $____________________

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                   $____________________

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(__) that applies.                                   $____________________

                                          * Amounts are subject to adjustment on 4/01/16 and every 3 years after that for cases begun on or after the date of adjustment.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                    ✔
                                  I am the creditor’s attorney or authorized agent.
 If you file this claim           I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP
 5005(a)(2) authorizes courts
                                  I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 to establish local rules
 specifying what a signature
 is.                          I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
                              amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 A person who files a
 fraudulent claim could be I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 fined up to $500,000,        and correct.
 imprisoned for up to 5
 years, or both.
                              I declare under penalty of perjury that the foregoing is true and correct.
 18 U.S.C. §§ 152, 157, and
 3571.
                                                   05/04/2020
                              Executed on date _________________
                                                           MM / DD     /   YYYY




                                  ________________________________________________________________________
                                        ________________
                                                     __ __________
                                                     __
                                             nature
                                          Signature

                                  Print the name of the person who is completing and signing this claim:


                                  Name                   Pablo                                                      Gauna
                                                         _______________________________________________________________________________________________
                                                         First name                   Middle name                   Last name

                                  Title                  Supervising Account Clerk
                                                         _______________________________________________________________________________________________

                                  Company                 County of Santa Clara
                                                         _______________________________________________________________________________________________
                                                         Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address                852 N. First St.
                                                         _______________________________________________________________________________________________
                                                         Number        Street

                                                         San Jose                                        CA           95112
                                                         _______________________________________________________________________________________________
                                                         City                                           State       ZIP Code

                                  Contact phone          (408) 808 - 7962
                                                         _____________________________                              Email   Keesha.Arnst@fin.sccgov.org
                                                                                                                                ____________________________________




            Case:
             Case20-50628
                  20-50631 Doc# 75-4
                            Claim    Filed:
                                  2 Filed   07/28/20 Desc
                                          05/04/20        Entered:
                                                             Main 07/28/20
                                                                   Document16:42:14
                                                                               Page 3Page 092
                                                                                      of 10 92
 Official Form 410                         Proof of  92
                                                 of Claim                                 page 3
